Exhibit 10.3

 

 

 

 

THIRD AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

of

NORTHSTAR SPECTRUM, LLC

by and between

NORTHSTAR MANAGER, LLC

and

AMERICAN AWS-3 WIRELESS II L.L.C.

Dated as of June 7, 2018

 

 

 

 

THE MEMBERSHIP INTERESTS REPRESENTED BY THIS LIMITED LIABILITY COMPANY AGREEMENT
HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED, OR UNDER ANY OTHER APPLICABLE SECURITIES LAWS.  SUCH INTERESTS MAY NOT
BE SOLD, ASSIGNED, PLEDGED OR OTHERWISE DISPOSED OF AT ANY TIME WITHOUT
EFFECTIVE REGISTRATION UNDER SUCH ACT AND LAWS OR EXEMPTION THEREFROM AND
COMPLIANCE WITH THE OTHER SUBSTANTIAL RESTRICTIONS ON TRANSFERABILITY SET FORTH
HEREIN.

THE MEMBERSHIP INTERESTS REPRESENTED BY THIS LIMITED LIABILITY COMPANY AGREEMENT
ARE ALSO SUBJECT TO ADDITIONAL RESTRICTIONS ON TRANSFER SET FORTH IN THIS
LIMITED LIABILITY COMPANY AGREEMENT.

 

 

 



 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

ARTICLE 1 DEFINITIONS AND ORGANIZATION


2

Section 1.1.

Definitions


2

Section 1.2.

Formation


17

Section 1.3.

Name


17

Section 1.4.

Principal Place of Business


17

Section 1.5.

Registered Office; Registered Agent


18

Section 1.6.

Term


18

Section 1.7.

Purpose and Powers


18

Section 1.8.

Filings


18

Section 1.9.

Sole Agreement


18

ARTICLE 2 CAPITALIZATION


18

Section 2.1.

Capital Accounts


18

Section 2.2.

Capital Contributions


20

Section 2.3.

No Withdrawals


21

Section 2.4.

No Interest


21

Section 2.5.

Interests are Securities


22

Section 2.6.

Certification of Interests


22

Section 2.7.

Failure to Fund


23

ARTICLE 3 DISTRIBUTIONS


23

Section 3.1.

Mandatory Quarterly Distribution


23

Section 3.2.

Non‑Liquidating Distributions


23

Section 3.3.

Liquidating Distributions


25

Section 3.4.

Interest Purchase Agreement, Security Agreement and Pledge Agreement


25

ARTICLE 4 ALLOCATIONS


26

Section 4.1.

Profits and Losses


26

Section 4.2.

Losses


27

Section 4.3.

Special Allocations


27

Section 4.4.

Curative Allocations


29

Section 4.5.

Special Allocations in the Event of Company Audit Adjustments


29

Section 4.6.

Allocation of Credits


31

Section 4.7.

Tax Allocations


31

Section 4.8.

Change in Members' Interests


32

ARTICLE 5 ACCOUNTING AND RECORDS


32

Section 5.1.

Fiscal Year


32

Section 5.2.

Method of Accounting


32

 





 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

-i-

--------------------------------------------------------------------------------

 



 

 

 

Section 5.3.

Books and Records; Inspection


32

Section 5.4.

Financial Statements; Internal Controls


32

Section 5.5.

Taxation


34

ARTICLE 6 MANAGEMENT


38

Section 6.1.

Manager


38

Section 6.2.

Removal of Manager


39

Section 6.3.

Supermajority Approval Rights


40

Section 6.4.

Separateness Covenants


40

Section 6.5.

Business Plans and Budgets


42

Section 6.6.

Management Fees


42

ARTICLE 7 TRANSFER RESTRICTIONS


43

Section 7.1.

Restrictions


43

Section 7.2.

Exceptions


44

Section 7.3.

Assumption of Agreement


45

Section 7.4.

Substituted Members


45

Section 7.5.

Invalid Transfers Void


46

Section 7.6.

Acceptance of Prior Acts


46

ARTICLE 8 PUT RIGHT


46

Section 8.1.

Put


46

Section 8.2.

Conditions to Closing


50

Section 8.3.

Closing


51

Section 8.4.

Terminated Auction Purchase


51

ARTICLE 9 REGISTRATION RIGHT


53

Section 9.1.

Registration Right


53

Section 9.2.

Right to Purchase—Preliminary Range


53

Section 9.3.

Right to Purchase—IPO Price


53

Section 9.4.

Right to Defer the Offering


53

Section 9.5.

Registration Expenses


54

Section 9.6.

Registration Procedures


54

ARTICLE 10 OTHER AGREEMENTS


57

Section 10.1.

Exclusivity


57

Section 10.2.

Confidentiality


57

Section 10.3.

Arbitration


58

ARTICLE 11 REPRESENTATIONS AND COVENANTS


59

Section 11.1.

Representations of the Members


59

 





 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

-ii-

--------------------------------------------------------------------------------

 



 

 

 

 

Section 11.2.

Covenants of the Members


60

Section 11.3.

Representations and Covenants of NSM


61

Section 11.4.

Failure to Qualify as a Qualified Person


61

ARTICLE 12 EXCULPATION AND INDEMNIFICATION


62

Section 12.1.

No Personal Liability


62

Section 12.2.

Indemnification by Company


62

Section 12.3.

Notice and Defense of Claims


62

ARTICLE 13 DISSOLUTION AND TERMINATION


64

Section 13.1.

No Withdrawal


64

Section 13.2.

Dissolution


65

Section 13.3.

Procedures Upon Dissolution


65

Section 13.4.

Deficit Capital Accounts


67

Section 13.5.

Termination


67

ARTICLE 14 MISCELLANEOUS


67

Section 14.1.

Entire Agreement


67

Section 14.2.

Amendment; Waiver


67

Section 14.3.

Successors and Assigns


68

Section 14.4.

No Third-Party Beneficiaries


68

Section 14.5.

Disposition of Interests


68

Section 14.6.

Survival of Rights and Duties


68

Section 14.7.

Governing Law


68

Section 14.8.

Specific Performance


69

Section 14.9.

Remedies Cumulative


69

Section 14.10.

Further Assurances


69

Section 14.11.

Expenses


69

Section 14.12.

Notices


70

Section 14.13.

Severability


71

Section 14.14.

Reformation


72

Section 14.15.

Relationship of Parties


72

Section 14.16.

No Right to Partition


73

Section 14.17.

Construction


73

Section 14.18.

Counterparts


74

 

 



 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

-iii-

--------------------------------------------------------------------------------

 



THIRD AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

THIRD AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT of NORTHSTAR
SPECTRUM, LLC, a Delaware limited liability company (the “Company”), effective
as of June 7, 2018 (the “Effective Date”), by and between AMERICAN AWS-3
WIRELESS II L.L.C., a Colorado limited liability company (“American II”), and
NORTHSTAR MANAGER, LLC, a Delaware limited liability company (“NSM”).

WHEREAS, the FCC announced the auction of licenses to use spectrum in the
1695-1710 MHz and 1755-1780/2155-2180 MHz bands in an auction designated by the
FCC as Auction Number 97 (the “Auction”);

WHEREAS, Congress directed the FCC to promote economic opportunity and
competition by disseminating licenses among a wide variety of applicants,
including small businesses and businesses owned by members of minority groups,
and to ensure that small businesses and businesses owned by members of minority
groups are given the opportunity to participate in the provision of
spectrum‑based services;

WHEREAS, NSM includes Alaska Native Corporations formed under the Alaska Native
Claims Settlement Act of 1971 who participated in the provision of
spectrum‑based services to secure economic opportunity for their shareholders,
to develop telecommunications industry expertise for and on behalf of its
shareholders and to provide innovative new wireless service offerings;

WHEREAS, in pursuit of these goals, NSM desired to participate in the Auction
together with American II and was awarded certain licenses to use spectrum in
the Auction;

WHEREAS, License Company, American II and the Company were party to the Original
Credit Agreement (as defined below), pursuant to which License Company borrowed
$7,370,492,660 from American II and the Company guaranteed License Company’s
obligations thereunder;

WHEREAS, American II exchanged six billion eight hundred seventy million four
hundred ninety two thousand and six hundred sixty Dollars ($6,870,492,660) of
outstanding indebtedness owed to it by License Company under the Original Credit
Agreement for 6,870,493 Class A Preferred Interests (as defined below) effective
as of March 31, 2018;

WHEREAS, the FCC issued an order, Northstar Wireless,  LLC,  SNR Wireless
LicenseCo,  LLC,  Applications for New Licenses in the 1695-1710 MHz,  1755-1780
MHz and 2155-2180 MHz Bands, Memorandum Opinion and Order, 30 FCC Rcd 8887
(2015), resulting in the denial of bidding credits to License Company;

WHEREAS, the United States Court of Appeals for the District of Columbia Circuit
in SNR Wireless LicenseCo,  LLC,  et al. v. Federal Communications Commission,
868 F.3d 1021 (D.C. Cir. 2017) affirmed the FCC’s decision, in part, and
remanded the matter to the FCC to give NSM an opportunity to seek to negotiate a
cure of the issues identified by the FCC in its order;





 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

--------------------------------------------------------------------------------

 



WHEREAS, as of September 12, 2014, American II and NSM entered into a Limited
Liability Company Agreement of Northstar Spectrum, LLC relating to the matters
set forth herein (“Original Agreement”), which was amended and restated in the
First Amended and Restated Limited Liability Company Agreement dated as of
October 13, 2014 (the “First Amended Agreement”), and further amended and
restated in the Second Amended and Restated Limited Liability Company Agreement
dated as of March 31, 2018 (the “Second Amended Agreement”);

WHEREAS, the FCC has stated that Baker Creek Communications,  LLC, Memorandum
Opinion and Order, 13 FCC Rcd 18709, 18715 (1998), sets forth an illustrative
list of typical investor protections, which the Company and American II adopted
in the Second Amended Agreement;

WHEREAS, the Wireless Telecommunications Bureau (“WTB”) of the FCC determined
that the investor protections rights specified in the application of Advantage
Spectrum, L.P. (ULS File No. 0006668843, granted July 5, 2016), did not preclude
the grant of bidding credits to that Auction applicant; and the Company and
American II adopted materially similar contract rights in the Second Amended
Agreement;

WHEREAS, the WTB expressed concerns with certain provisions related to the sale
of NSM’s Interest, sales of licenses, rights of first refusals, tag-along
rights, and the Put Right, and American II and NSM seek to amend this Agreement
in response to those concerns; and

WHEREAS, pursuant to Section 14.2 of the Second Amended Agreement, American II
and NSM wish to amend and restate the Second Amended Agreement to read as set
forth herein.

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, it is hereby agreed as follows:

ARTICLE 1

DEFINITIONS AND ORGANIZATION

Section 1.1.     Definitions

Capitalized terms used in this Agreement without other definition shall, unless
expressly stated otherwise, have the meanings specified in this Section 1.1.

“Act” means the Delaware Limited Liability Company Act, as amended from time to
time.

“Additional Appraiser” is defined in Section 8.1(c)(vi).

“Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in such Member's Capital Account as of the end of the
relevant fiscal year, after giving effect to the following adjustments:

(i)         such Capital Account shall be deemed to be increased by any amounts
which such Member is obligated to restore to the Company (pursuant to this
Agreement or otherwise) or is deemed to be obligated to restore pursuant to the
second to last sentence of Treasury Regulations Sections 1.704‑2(g)(1) and
1.704‑2(i)(5) (relating to allocations attributable to nonrecourse debt); and



 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

-2-

--------------------------------------------------------------------------------

 



(ii)       such Capital Account shall be deemed to be decreased by the items
described in Treasury Regulations Sections 1.704‑1(b)(2)(ii)(d)(4), (5) and (6).

The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Treasury Regulations Section 1.704‑1(b)(2)(ii)(d)
and shall be interpreted and applied consistently therewith.

“Adverse FCC Action” is defined in Section 14.14(a).

“Adverse FCC Action Reformation” is defined in Section 14.14(a).

“Affiliate” means, with respect to a Person, any other Person that either
directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with such Person at any time during the
period for which the determination of affiliation is being made; provided, that
the Members shall be deemed not to be Affiliates of the Company for purposes of
this Agreement; provided,  further, however, that for purposes of this
Agreement, EchoStar Corporation and EchoStar Corporation’s direct and indirect
subsidiaries will not be considered or deemed to be Affiliates of American
II.  For the avoidance of doubt, for purposes of this Agreement, American II is
not an Affiliate of the Company.

“Agents” is defined in Section 10.2(a).

“Agreement” means this Third Amended and Restated Limited Liability Company
Agreement, as the same may be amended, amended and restated, supplemented or
otherwise modified from time to time in accordance with its terms.

“American II” is defined in the preamble.

“American II FMV Acceptance Notice” is defined in Section 8.1(c)(iii).

“American II Members” means American II and its transferees.

“Applicable Law” means with respect to any Person, any federal, state, local or
foreign law, statute, ordinance, rule, regulation, Judgment, order, injunction
or decree or any interpretation or administration of any of the foregoing by any
Governmental Authority, whether in effect as of the date of execution of this
Agreement or thereafter, and in each case as amended, applicable to such Person
or its Affiliates or their respective assets, including the FCC Rules.

“Appraisal Anniversary” is defined in Section 8.1(c)(i).

“Appraisal Option Parties” is defined in Section 8.1(c)(iii).

“Auction” is defined in the preamble.

“Auction Benefits” means the eligibility of the License Company and its
Subsidiaries to hold any of the licenses for which the License Company is the
Winning Bidder in the Auction the ability of the License Company and each of its
Subsidiaries to realize the twenty five percent (25%) Bidding Credits that it
derives from its status as a Qualified Person without the payment of unjust
enrichment penalties with respect to such Bidding Credits.

“Auction Purchase Price” is defined in Section 2.2(c)(i).



 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

-3-

--------------------------------------------------------------------------------

 



“Bankruptcy” means, with respect to any Person:

(i)         the filing by such Person of a voluntary petition seeking
liquidation, dissolution, reorganization, rearrangement, readjustment or similar
relief, in any form, of its debts under Title 11 of the United States Code (or
corresponding provisions of future laws) or any other bankruptcy or insolvency
law, or such Person's filing an answer consenting to, or acquiescing in any such
petition, or the adjudication of such Person as a bankrupt or insolvent;

(ii)       the making by such Person of any assignment for the benefit of its
creditors or any similar action for the benefit of creditors, or the admission
by such Person in writing of its inability to pay its debts as they mature;

(iii)      the expiration of sixty (60) days after the filing of an involuntary
petition under Title 11 of the United States Code (or corresponding provisions
of future laws), an application for the appointment of a receiver for the assets
of such Person, or an involuntary petition seeking liquidation, dissolution,
reorganization, rearrangement or readjustment of its debts or similar relief
under any bankruptcy or insolvency law, provided that the same shall not have
been vacated, set aside or stayed within such sixty (60) day period;

(iv)       the giving of notice by such Person to any Governmental Authority of
insolvency or pending insolvency or suspension or pending suspension of
operations;

(v)        the appointment (or such Person's seeking or acquiescing to such
appointment) of any trustee, receiver, conservator or liquidator of such Person
of all or any substantial part of its properties; or

(vi)       the entry of an order for relief against such Person under Title 11
of the United States Code (or corresponding provisions of future laws) or any
other bankruptcy or insolvency law.

The foregoing is intended to supersede and replace the events listed in
Section 18‑304(a) of the Act.

“Bidding Credit” means, with respect to any license for which the License
Company was the Winning Bidder, an amount equal to the excess of the gross
winning bid placed in the Auction by the License Company for such license over
the net winning bid placed in the Auction by the License Company for such
license.

“Bidding Protocol” means the Bidding Protocol and Joint Bidding Arrangement,
dated as of September 12, 2014 (as the same may be amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with its terms), by and among Doyon, Limited, NSM, American II, the Company, the
License Company and, for purposes of Sections 4 and 5 thereof only, American
AWS-3 Wireless I L.L.C.

“Book Value” means, with respect to any asset of the Company, the asset's
adjusted basis as of the relevant date for federal income tax purposes, except
as follows:

(i)         the initial Book Value of any asset contributed by a Member to the
Company shall be the Fair Market Value of such asset, as determined by the
contributing Member and the Company with the concurrence of the Members other
than the contributing Member;



 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

-4-

--------------------------------------------------------------------------------

 



(ii)       the Book Values of all Company assets (including intangible assets,
such as goodwill) shall be adjusted to equal their respective Fair Market Values
(as adjusted by Section 7701(g) of the Code) as of the following times:

(A)       the acquisition of an additional Interest by any new or existing
Member in exchange for more than a de minimis capital contribution or for
services;

(B)       the distribution by the Company to a Member of more than a de minimis
amount of money or other Company property as consideration for an interest in
the Company;

(C)       the termination of the Company for federal income tax purposes
pursuant to Section 708(b) of the Code; and

(D)       immediately prior to incorporation of the Company (however effected,
in connection with an initial public offering);

(iii)      the Book Value of any Company asset distributed to any Member shall
be the Fair Market Value of such asset (as adjusted by Section 7701(g) of the
Code) on the date of distribution;

(iv)       if the Book Value of an asset has been determined or adjusted
pursuant to clause (i) or clause (ii) above, such Book Value shall thereafter be
adjusted by the Depreciation taken into account with respect to such asset for
purposes of computing Profits and Losses, and other items allocated pursuant to
ARTICLE 4; and

(v)        the Book Value of Company assets shall be increased or decreased, as
appropriate, to reflect any adjustments to the adjusted tax bases of such assets
pursuant to Sections 734(b) or 743(b) of the Code, but only to the extent that
such adjustments are taken into account in determining Capital Accounts pursuant
to Treasury Regulations Section 1.704‑1(b)(2)(iv)(m) and clause (v) of the
definition of “Profits” and “Losses” set forth below; provided,  however, that
Book Values shall not be adjusted pursuant to this clause (v) to the extent that
an adjustment pursuant to clause (ii) or (iii) hereof is required in connection
with a transaction that would otherwise result in an adjustment pursuant to this
clause (v).

The foregoing definition of Book Value is intended to comply with the provisions
of Treasury Regulations Section 1.704‑1(b)(2)(iv) and shall be interpreted and
applied consistently therewith.

“Business” means the business (conducted through the License Company and its
Subsidiaries) of (i) acquiring licenses in the Auction; (ii) the deployment of
such licenses in a manner consistent with Applicable Law, including FCC Rules,
whether by (A) owning, constructing and operating systems to provide wireless
services, (B) entering into one or more joint venture, lease, wholesale or other
agreements or (C) any other means, (iii) marketing and offering the services and
features described in clause (ii), including advertising such services and
features using broadcast and other media, and (iv) any other activities which
the Manager reasonably determines to be in the best interests of the Company.

“Business Day” means any day other than Saturday, Sunday, or other day on which
commercial banks in New York, New York are authorized or required to close under
the laws of the State of New York.



 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

-5-

--------------------------------------------------------------------------------

 



“Business Plan” means the Five‑Year Business Plan and each annual business plan
adopted in accordance with Section 6.5.

“Business Purpose” is defined in Section 1.7.

“Capital Account” is defined in Section 2.1(a).

“Cash Equity Investor” means each member of NSM other than Doyon, Limited, and
each such member's successors and Permitted Transferees.

“Change of Control of NSM” means (i) any circumstance, event or transaction
following which any Person or group (as such term is used in Sections 13(d) and
14(d) of the Exchange Act and the rules and regulations promulgated thereunder),
other than the members of NSM as of October 10, 2014, and such members'
Affiliates, is the “beneficial owner” (as such term is used in Rules 13d-3,
13d-5 or 16a-1 under the Exchange Act) of at least 50.1% of the Voting
Securities of NSM or otherwise has the power to control NSM; (ii) the sale or
other disposition of all or substantially all of NSM’s membership interests,
business or assets (including through a merger or otherwise); (iii) a change of
the sole managing member of NSM; or (iv) any amendment or modification of the
limited liability company agreement of NSM which would have the effect of
vesting control or management of NSM in any entity other than the sole managing
member of NSM.

 

“Claim” is defined in Section 12.3(a).

“Class A Member” means, initially, American II as long as it has not ceased to
be a Class A Member, and any Person who, at the time of the reference thereto,
has been admitted to the Company as a Class A Member in accordance with the
terms of this Agreement and has not ceased to be a Class A Member.

“Class A Percentage” means, as to a Class A Member, such Class A Member’s
percentage ownership of the Class A Preferred Interests as set forth
herein.  The current Class A Percentage of American II is one hundred percent
(100%).

“Class A Preferred Interest” is defined in Section 2.2(e).

“Class B Common Interest” means the Interest of a Class B Member in its capacity
as such.

“Class B Member” means, initially, American II and NSM as long as they have not
ceased to be Class B Members, and any Person who, at the time of the reference
thereto, has been admitted to the Company as a Class B Member in accordance with
the terms of this Agreement and has not ceased to be a Class B Member.

“Class B Percentage” means, as to a Class B Member, such Class B Member’s
percentage ownership of the Class B Common Interests as set forth herein.  The
current Class B Percentage of American II is eighty-five percent (85%), and the
current Class B Percentage of NSM is fifteen percent (15%).

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Company” is defined in the preamble.



 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

-6-

--------------------------------------------------------------------------------

 



“Company Minimum Gain” means the aggregate of the amounts of gain, if any,
determined for each nonrecourse liability of the Company, that would be realized
by the Company for federal income tax purposes if it disposed of the Company
property subject to such liability in a taxable transaction in full satisfaction
thereof and for no other consideration.  To the extent the foregoing is
inconsistent with Treasury Regulations Section 1.704‑2(d) or incomplete with
respect to such regulation, Company Minimum Gain shall be computed in accordance
with such regulation.

“control,” “controlled” and “controlling” as used with respect to any Person,
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of Voting Securities, by contract or otherwise.

“Deemed Liquidation Event” means: (i) a merger, consolidation or similar
transaction in which the Company is a constituent party (except any such merger,
consolidation, or similar transaction in which the Company’s Members prior to
such transaction own a majority of the equity securities of the surviving,
resulting or acquiring entity in approximately the same relative percentages
after such transaction as before such transaction); or (ii) the sale, license or
lease of all or substantially all of the Company’s assets in a single
transaction or series of related transactions.

“Depreciation” means, for each fiscal year or part thereof, an amount equal to
the depreciation, amortization or other cost recovery deduction allowable for
federal income tax purposes with respect to an asset for such year or other
period, except that if the Book Value of an asset differs from its adjusted
basis for federal income tax purposes at the beginning of such year,
Depreciation shall be an amount which bears the same ratio to such Book Value as
the federal income tax depreciation, amortization or other cost recovery
deduction for such year bears to such adjusted tax basis; provided that if the
federal income tax depreciation, amortization or other cost recovery deduction
for such year is zero, Depreciation shall be determined with reference to such
Book Value using any reasonable method selected by the Manager.

“Economic Element” is defined in Section 14.14(a).

“Effective Date” is defined in the preamble.

“Equity Interests” means capital stock, partnership interests, limited liability
company interests or other ownership or beneficial interests of any Person.

“Excess Cash” means all cash and cash equivalents held by the Company at the
time of determination in excess of such amount required for the Company and its
Subsidiaries to retain to satisfy the then current liabilities of the Company
and its Subsidiaries and to provide a reasonable reserve for the future
liabilities and then current and future operating expenses and capital
expenditures of the Company and its Subsidiaries.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Face Amount” means the Initial Face Amount plus the value of any and all
amounts added to the Initial Face Amount pursuant to Section 3.1 minus all
Non-Liquidating Distributions paid pursuant to Section 3.2(a) to the Class A
Members in accordance with their Liquidation Preference.





 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

-7-

--------------------------------------------------------------------------------

 



“Fair Market Value” means, with respect to any asset, as of the date of
determination, the cash price at which a willing seller would sell and a willing
buyer would buy such asset in a transaction negotiated at arm's length, each
being apprised of and considering all relevant facts, circumstances and factors,
and neither acting under compulsion, with the parties being unaffiliated third
parties acting without time constraints.

“FCC” means the Federal Communications Commission or any successor agency or
entity performing substantially the same functions.

“FCC Rules” means the Communications Act of 1934, as amended by, inter alia, the
Telecommunications Act of 1996, codified at 47 U.S.C. § 151 et seq., as it may
be amended in the future, including the rules and regulations established by the
FCC and codified in Title 47 of the Code of Federal Regulations, as the same may
be amended, amended and restated, supplemented or otherwise modified from time
to time hereafter, and effective orders, rulings, and public notices of the FCC.

“First Amended Agreement” is defined in the preamble.

“First Put Window” is defined in Section 8.1(a).

“Five‑Year Business Plan” is defined in Section 6.5(a), as the same may be
updated from time to time in accordance with the terms hereof.

“FMV Report” is defined in Section 8.1(c)(iv).

“GAAP” means generally accepted accounting principles as used in the United
States by the Financial Accounting Standards Board and/or the American Institute
of Certified Public Accountants, as in effect from time to time.

“Governmental Authority” means any government or political subdivision thereof,
whether domestic or foreign, including any national, state, regional,
provincial, county, city, municipal, local or other governmental department,
ministry, commission, board, bureau, agency, regulatory body or authority,
instrumentality, judicial or administrative body, having jurisdiction over the
matter or matters in question, including the FCC.

“Indemnified Person” is defined in Section 12.1(b).

“Independent Appraisers” is defined in Section 8.1(c)(v).

“Initial Application Date” means September 12, 2014.

“Initial Face Amount” is defined in Section 2.2(e).

“Initial Grant Date” means October 27, 2015.

“Inspectors” is defined in Section 9.6(h).





 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

-8-

--------------------------------------------------------------------------------

 



“Intercreditor and Subordination Agreement” means the First Amended and Restated
Intercreditor and Subordination Agreement effective as of March 31, 2018 and
entered into by American II and NSM (as the same may be amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with its terms).

“Interest” means the interest of a Member (or a Permitted Transferee of a Member
pursuant to ARTICLE 7 which has not been admitted as a Member of the Company) in
the aggregate distributions by the Company, and the aggregate allocations by the
Company of Profits, Losses, income, gain, loss, deduction or credit or any
similar item, and all other rights and interests of a Member of the Company.

“Interest Purchase Agreement” is defined in Section 3.4.

“IPO Price” is defined in Section 9.3.

“Joint Appraiser” is defined in Section 8.1(c)(iv).

“Judgment” means any judgment, writ, order, injunction, award or decree of any
court, judge, justice or magistrate, including any bankruptcy court, or arbiter,
and any order of or by any other Governmental Authority.

“license” means a license issued by the FCC authorizing the licensee to
construct and operate radio transmitting facilities.  Unless otherwise
indicated, references to licenses in this Agreement shall refer to licenses to
use spectrum in the 1695-1710 MHz and/or 1755-1780/2155-2180 MHz bands.

“License Company” means Northstar Wireless, LLC, a Delaware limited liability
company and wholly‑owned Subsidiary of the Company.

“License Company System(s)”  means the fixed or mobile wireless system(s)
licensed to, constructed and operated by, or to be constructed and operated by,
the License Company and/or any License Company Subsidiaries for the purpose of
providing service authorized under a license or licenses in each of the Markets.

“Lien” means, with respect to any asset, any lien (including, without
limitation, judgment liens and liens arising by operation of Applicable Law),
mortgage, pledge, assignment, security interest, charge, right of first refusal
or rights of others therein, or encumbrance of any nature whatsoever (including
any agreement to give any of the foregoing, any conditional sale or other title
retention agreement, and any lease in the nature thereof) in respect of such
asset.

“Liquidation Event” means a liquidation, dissolution or cessation of the
business of the Company.

“Liquidation Preference” means the sum of the then-current Face Amount of the
Class A Preferred Interests and all accrued but unpaid distributions on such
Class A Preferred Interests.

“Liquidator” is defined in Section 13.3(b).

“Management Fee” is defined in Section 6.6.

“Manager” means NSM for so long as it serves as the “manager” of the Company
(within the meaning of the Act) in accordance with the provisions of this
Agreement and, thereafter, any manager of the Company duly appointed in
accordance with the terms hereof.



 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

-9-

--------------------------------------------------------------------------------

 



“Mandatory Quarterly Distributions” is defined in Section 3.1.

“Markets”  shall mean the geographic area(s) in which License Company or any of
its Subsidiaries is authorized by the FCC to provide fixed or mobile wireless
services.

“Member” means each Person who has been admitted to the Company as a Class A
Member and/or Class B Member in accordance with the terms of this Agreement and
has not ceased to be a Member, in such Person’s capacity as a member (within the
meaning of the Act) of the Company.

“Member Minimum Gain” means an amount, with respect to each Member Nonrecourse
Debt, equal to the Company Minimum Gain that would result if such Member
Nonrecourse Debt were treated as a nonrecourse liability, determined in
accordance with Treasury Regulations Section 1.704‑2(i).

“Member Nonrecourse Debt” has the meaning ascribed to the term “partner
nonrecourse debt” in Treasury Regulations Section 1.704‑2(b)(4), and generally
means any nonrecourse debt of the Company for which any Member bears the
economic risk of loss (such as a nonrecourse loan to the Company by a Member or
certain Affiliates of a Member).

“Member Nonrecourse Deduction” has the meaning ascribed to the term “partner
nonrecourse deduction” in Treasury Regulations Section 1.704‑2(i)(2).  The
amount of the Member Nonrecourse Deductions with respect to a Member Nonrecourse
Debt for a Company fiscal year equals the net increase, if any, in the amount of
Member Minimum Gain attributable to such Member Nonrecourse Debt during that
fiscal year, reduced (but not below zero) by the aggregate amount of any
distributions during that fiscal year to the Member that bears the economic risk
of loss for such Member Nonrecourse Debt to the extent such distributions are
from the proceeds of such Member Nonrecourse Debt and are allocable to an
increase in Member Minimum Gain attributable to such Member Nonrecourse Debt.

“Newco” is defined in Section 9.1.

“Non-American II Members” is defined in Section 14.14(a).

“Non-Conforming Appraisal” is defined in Section 8.1(c)(vi).

“Nonrecourse Deductions” has the meaning set forth in Treasury Regulations
Section 1.704‑2(c).  The amount of Nonrecourse Deductions for a fiscal year
equals the net increase, if any, in the amount of Company Minimum Gain during
that fiscal year, reduced (but not below zero) by any Nonrecourse Distributions
during such year.

“Nonrecourse Distributions” means the aggregate amount, as determined in
accordance with Treasury Regulations Section 1.704‑2(c), of any distributions
during the fiscal year of proceeds of a nonrecourse liability, as defined in
Treasury Regulations Section 1.704‑2(b)(3), that are allocable to an increase in
Company Minimum Gain.

“Non-Liquidating Distribution Record Date” means, with respect to any
Non-Liquidating Distribution declared and paid pursuant to Section 3.2(a), the
date that such Non-Liquidating Distribution is declared by the Company.

“Non-Liquidating Distributions” is defined in Section 3.2(a).



 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

-10-

--------------------------------------------------------------------------------

 



“NSM” is defined in the preamble.

“NSM Capital” is defined in Section 8.1(b).

“NSM Members” means NSM and its Permitted Transferees.

“NSM Pledge Agreement” is defined in Section 3.4.

“NSM Return” is defined in Section 8.1(b).

“NSM Security Agreement” is defined in Section 3.4.

“Offering” is defined in Section 9.1.

“Original Agreement” is defined in the preamble.

“Original Credit Agreement” is defined in Section 2.2(e).

“Participating Members” is defined in Section 9.5.

“Permitted Transferee” means, with respect to a Member, an Affiliate, a direct
or indirect wholly‑owned Subsidiary of such Member, and a direct or indirect
wholly‑owned Subsidiary of a Person of which such Member is a direct or indirect
wholly-owned Subsidiary.

“Person” means any individual, corporation, partnership, firm, joint venture,
limited liability company, limited liability partnership, association, joint
stock company, trust, estate, incorporated or unincorporated organization,
Governmental Authority or other entity.

“Profits” and “Losses” means, for each fiscal year or part thereof, the
Company's taxable income or loss for such year determined in accordance with
Section 703(a) of the Code (for this purpose, all items of income, gain, loss
and deduction required to be stated separately pursuant to Section 703(a)(1) of
the Code shall be included in taxable income or loss) with the following
adjustments:

(i)         any income of the Company that is exempt from federal income tax
shall be added to such taxable income or loss;

(ii)       any expenditures of the Company described in Section 705(a)(2)(B) of
the Code or treated as such pursuant to Treasury Regulations
Section 1.704‑1(b)(2)(iv)(i) shall be subtracted from such taxable income or
loss;

(iii)      in lieu of the depreciation, amortization and other cost recovery
deductions taken into account in computing such taxable income or loss,
Depreciation for such fiscal year shall be taken into account;

(iv)       if the Book Value of any Company asset is adjusted pursuant to
clause (ii) or clause (iii) of the definition of Book Value, the amount of such
adjustment shall be taken into account as gain or loss from the disposition of
such asset for purposes of computing Profits or Losses;



 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

-11-

--------------------------------------------------------------------------------

 



(v)        gain or loss resulting from the disposition of any Company asset with
respect to which gain or loss is recognized for federal income tax purposes
shall be computed with reference to the Book Value of the asset disposed of,
notwithstanding that the adjusted basis of such asset differs from the Book
Value of such asset;

(vi)       to the extent an adjustment to the adjusted tax basis of any Company
asset under Section 734(b) of the Code is required, pursuant to Treasury
Regulations Section 1.704‑1(b)(2)(iv)(m)(4), to be taken into account in
determining Capital Accounts as a result of a distribution other than in
liquidation of a Member's interest in the Company, the amount of such adjustment
shall be treated as an item of gain (if the adjustment increases the adjusted
tax basis of the asset) or an item of loss (if the adjustment decreases the
adjusted tax basis of the asset) from the disposition of such asset and shall be
taken into account for purposes of computing Profits and Losses; and

(vii)     such taxable income or loss shall not be deemed to include items of
income, gain, loss, or deduction allocated pursuant to Section 2.1(c)(iii) (to
comply with Treasury Regulations under Section 704(b) of the Code), Section 4.3,
 Section 4.4 or Section 4.5.

“Put Price” is defined in Section 8.1(b).

“Put Right” is defined in Section 8.1(a).

“Qualified Person” means a Person that qualifies as a “very small business”
under the terms of FCC Rules applicable to the Auction in effect on the Initial
Application Date, including but not limited to Sections 1.2110(b)(1) and
27.1106(a)(2) of the FCC Rules in effect on the Initial Application Date.

“Quarterly Distribution Payment Date” means January 15, April 15, July 15 and
October 15 of each year commencing April 15, 2018 (for the period from March 31,
2018 to, but excluding, April 15, 2018); provided, however,  if any Quarterly
Distribution Payment Date would fall on a date that is not a Business Day, that
Quarterly Distribution Payment Date will be postponed to the next succeeding
Business Day.

“Quarterly Distribution Period” means the period from, and including, a
Quarterly Distribution Payment Date to, but excluding, the next Quarterly
Distribution Payment Date, except that the initial Quarterly Distribution Period
shall commence on, and include, March 31, 2018 and shall end on, and exclude,
the first Quarterly Distribution Payment Date occurring after March 31, 2018.

“Quarterly Distribution Record Date” means, with respect to any Quarterly
Distribution Payment Date, the first day of the month in which that Quarterly
Distribution Payment Date occurs.  These Quarterly Distribution Record Dates
shall apply regardless of whether a particular Quarterly Distribution Record
Date is a Business Day.

“Records” is defined in Section 9.6(h).

“Related Agreements” means the Bidding Protocol.

“Required Tax Amount” is defined in Section 3.2(b).

“SEC” means the Securities and Exchange Commission or any successor commission
or agency having similar powers.



 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

-12-

--------------------------------------------------------------------------------

 



“Second Amended Agreement” is defined in the preamble.

“Second Put Window” is defined in Section 8.1(a).

“Securities Act” means the Securities Act of 1933, as amended.

“Sellers” means NSM and, to the extent applicable, any other owners of NSM’s
Interests.

“Senior Credit Facility” means the secured credit facility created by that
certain Third Amended and Restated Credit Agreement, dated as of the date
hereof, by and among the Company, the License Company and American II, including
all schedules, attachments and exhibits thereto and the note, the pledge
agreements, the security agreement and the other agreements ancillary thereto,
as any of the same may be amended, amended and restated, supplemented or
otherwise modified from time to time in accordance with their terms.

“Significant Breach” means (i) fraud, embezzlement or any other conduct by the
Manager related to the Company or any of its Subsidiaries constituting a
criminal or other material violation of Applicable Law; (ii) gross negligence,
any knowingly dishonest act, or knowing bad faith or willful misconduct (in each
case, which has a material negative impact on the Company and its Subsidiaries
taken together as a whole), (A) by the Manager in the performance of its
obligations under this Agreement, or (B) by the Company or any of its
Subsidiaries in the performance of their respective obligations under any
material agreement to which the Company or any such Subsidiary is a party or by
which it is bound; (iii) voluntary or involuntary insolvency or Bankruptcy of
the Manager; (iv) any action or omission by the Manager or the Company or any of
its Subsidiaries (including any violation of or failure to comply with FCC
Rules) that is reasonably likely to materially impair the ability of the License
Company or any of its Subsidiaries to realize the Auction Benefits or result in
the revocation or non‑renewal of any FCC license; or (v) any material breach by
the Manager of its obligations under this Agreement, unless such breach is cured
within thirty (30) days following notice thereof by American II or other Members
holding at least fifteen percent (15%) of the Class B Percentages, which notice
shall specify in reasonable detail such alleged breach; provided that if such
breach cannot be cured within thirty (30) days, then ninety (90) days as long as
the Manager is diligently acting in good faith to cure such deviation or failure
as soon as reasonably practicable; provided,  further, that in the case of
(ii)(B), (iv) and (v), such (x) gross negligence, knowingly dishonest act, or
knowing bad faith or willful misconduct, (y) action or omission or (z) material
breach was not caused (directly or indirectly, and whether as the lender under
the Senior Credit Facility or otherwise) or expressly approved or authorized in
writing by American II.

“Significant Matter” means each of the following matters, in each case to the
extent consistent with the decision in Baker Creek Communications,  LLC,
Memorandum Opinion and Order, 13 FCC Rcd 18709, 18715 (1998) and the Wireless
Telecommunications Bureau’s determination that the contractual rights specified
in Advantage Spectrum, L.P. Form 601, ULS File No. 0006668843, LP Agreement –
Advantage Spectrum (filed Mar. 20, 2015, Agreement Establishing Advantage
Spectrum L.P., By and Between Frequency Advantage, L.P. and USCC Wireless
Investment, Inc. entered into as of August 29, 2014, § 5.3), granted July 5,
2016, did not preclude the grant of bidding credits to that Auction applicant:





 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

-13-

--------------------------------------------------------------------------------

 



 

(i)         the reclassification of Interests and the issuance of Interests in
the Company directly from the Company to any Person and the admission of any
such Person to the Company as a Member; provided,  however, that this provision
shall not restrict any issuance of additional Class A Preferred Interests in
connection with any distributions made to Class A Members in respect of their
Class A Preferred Interests pursuant to the terms of this Agreement as
determined by the Manager in its sole discretion, or transfers of existing
Interests in the Company, which shall be governed by ARTICLE 7;

(ii)       setting compensation for senior management (provided that this shall
not include compensation that is market-based);

(iii)      the incurrence of any significant indebtedness in the name of the
Company; the modification, extension, renewal, refinancing or restructuring of
any significant debt; the pledge, assignment or otherwise use of any assets of
the Company as security for any significant indebtedness or the action to
obligate the Company as a surety, guarantor or accommodation party to any
obligation or to any other Person (in each case, other than the obligations of
the License Company and its Subsidiaries under the Interest Purchase Agreement
and the NSM Security Agreement and the related Subsidiary guarantees and
security agreement supplements);

(iv)       the liquidation or dissolution of the Company, the filing of a
petition for bankruptcy, the consolidation or merger of the Company into or with
any other Person or acquisition of any interest in any other Person or any
significant portion of the assets of any other Person or agree to enter into any
partnership or joint venture, except in the ordinary course of business;

(v)        the making of any expenditure, or the agreement to make any
expenditure, which would significantly affect the Company’s market
capitalization; and

(vi)       the sale, transfer, exchange, lease, mortgage, pledge or assignment
or entry into any agreement for the sale, transfer, exchange, lease, mortgage,
pledge or assignment of any major asset (where assets include, but are not
limited to, licenses), or of all or substantially all of the Company’s assets
(including assets held by the Company’s subsidiaries) (in each case, other than
pursuant to the Interest Purchase Agreement, NSM Pledge Agreement and NSM
Security Agreement).

“Significant Violation” means (i) fraud, embezzlement or any other conduct by
the Manager related to the Company or any of its Subsidiaries constituting a
criminal or other material violation of Applicable Law, (ii) gross negligence,
any knowingly dishonest act, or knowing bad faith or willful misconduct, (a) by
the Manager in the performance of its obligations under this Agreement, or
(b) by the Company or any of its Subsidiaries in the performance of their
respective obligations under any material agreement to which the Company or any
such Subsidiary is a party or by which it is bound, (iii) voluntary or
involuntary insolvency or Bankruptcy of the Manager, (iv) any action or omission
by the Manager or the Company or any of its Subsidiaries (including any
violation of or failure to comply with FCC Rules) that is reasonably likely to
materially impair the ability of the License Company or any of its Subsidiaries
to realize the Auction Benefits or result in the revocation or non‑renewal of
any FCC license owned by the Company or any of its Subsidiaries, or (v) any
material breach by the Manager of its obligations under this Agreement, unless
such breach is cured within thirty (30) days following notice thereof by
American II or other Members holding at least twenty percent (20%) of the Class
B Percentages,

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

-14-

--------------------------------------------------------------------------------

 



which notice shall specify in reasonable detail such alleged breach; provided
that if such breach is capable of being cured but cannot be cured within thirty
(30) days, then ninety (90) days as long as the Manager is diligently acting in
good faith to cure such deviation or failure as soon as reasonably practicable;
provided,  further, that in the case of any of the foregoing in (i) through (v),
such event has a material negative impact on the Company and its Subsidiaries
taken together as a whole and was not caused (directly or indirectly, and
whether as the lender under the Senior Credit Facility or otherwise) or
expressly approved or authorized in writing by American II or any of its
Affiliates.

“Subsidiary” of any Person means any other Person with respect to which either
(i) more than fifty percent (50%) of the interests having ordinary voting power
to elect a majority of the directors or individuals having similar functions of
such other Person (irrespective of whether at the time interests of any other
class or classes of such Person shall or might have voting power upon the
occurrence of any contingency) or (ii) more than fifty percent (50%) of the
Equity Interests of such other Person is at the time directly or indirectly
owned or controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person's other Subsidiaries.

“Tax Matters Member” is defined in Section 5.5(d).

“Tax Shortfall Amount” is defined in Section 3.2(b).

“Transfer” means any direct or indirect transfer, sale, assignment, pledge,
encumbrance or other disposition.

“Treasury Regulations” means regulations issued by the United States Department
of the Treasury pursuant to the Code.

“Voting Securities” means Equity Interests of a Person having the right to vote
generally in the election of the directors (or persons performing equivalent
functions) of such Person.

“Winning Bidder” shall mean a Person who is the winning bidder in the Auction
for a license offered by the FCC therein (i) as set forth in the FCC's
post‑Auction public notice identifying Auction winning bidders or (ii) by virtue
of having accepted the FCC's offer of a license for the amount of its final
Auction net bid therefor following the default of the winning bidder for that
license described in clause (i) of this definition; provided, that, for purposes
of this Agreement, the License Company shall be deemed to not have been the
winning bidder for the licenses in respect of which the License Company did not
pay the gross winning bid amounts (as more fully described in that letter dated
October 1, 2015 from Mark F. Dever (then of Drinker Biddle & Reath LLP) to Jean
L. Kiddoo, Deputy Bureau Chief, Office of the Bureau Chief, Wireless
Telecommunications Bureau of the FCC, and set forth on Attachment 2 to such
letter).

“WTB” is defined in the preamble.

Section 1.2.     Formation

The Company was formed as a Delaware limited liability company by filing a
certificate of formation under the Act on September 3, 2014.  The certificate of
formation is in all respects approved and the Members hereby agree to continue
the Company.



 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

-15-

--------------------------------------------------------------------------------

 



Section 1.3.     Name

The name of the Company shall be Northstar Spectrum, LLC.

Section 1.4.     Principal Place of Business

The Company's principal office and place of business shall be located at c/o
Doyon, Limited, 1 Doyon Place, Suite 300, Fairbanks, Alaska 99701‑2941.

Section 1.5.     Registered Office; Registered Agent

The address of the registered office of the Company in the State of Delaware
shall be c/o Corporation Service Company, 2711 Centerville Road, Suite 400,
Wilmington, New Castle County, Delaware 19808 or such other address as the
Manager may determine.  The name and address of the registered agent for service
of process on the Company in the State of Delaware shall be Corporation Service
Company, 2711 Centerville Road, Wilmington, New Castle County, Delaware 19808.

Section 1.6.     Term

The term of the Company commenced on September 3, 2014 and, unless terminated in
accordance with this Agreement, shall be perpetual.

Section 1.7.     Purpose and Powers

The purposes of the Company are to establish and conduct the Business and to do
any and all things reasonably necessary or advisable in connection therewith
(the “Business Purpose”).  The Company shall have the power and authority to
take any and all actions necessary or advisable to or for the furtherance of
said purposes.

Section 1.8.     Filings

The Manager shall cause to be executed, filed and published all such
certificates, notices, statements or other instruments, and amendments thereto
under the laws of the State of Delaware and other applicable jurisdictions as
the Manager may deem necessary or advisable for the operation of the Company and
to enable the Company to conduct business in each applicable jurisdiction.

Section 1.9.     Sole Agreement

The Members intend that their obligations to each other with respect to the
Company and the scope of the Company's activities, including any activities of
its Subsidiaries, be as set forth in this Agreement, and that no further
authority to bind the other or the Company or any liabilities to each other or
any third party be inferred from the relationships described herein.

ARTICLE 2

CAPITALIZATION

Section 2.1.     Capital Accounts

(a)        Establishment



 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

-16-

--------------------------------------------------------------------------------

 



A separate capital account (“Capital Account”) was established for each Member
as of the date of the Original Agreement.

(b)        General Rules for Adjustment of Capital Accounts

The Capital Account of each Member shall be:

(i)         increased by:

(A)       the aggregate amount of such Member's cash contributions to the
Company;

(B)       the initial Book Value of property contributed by such Member to the
Company;

(C)       such Member's allocable share of Profits and items of income and gain
allocated to such Member pursuant to Section 2.1(c)(iii) or ARTICLE 4 (other
than Section 4.6 and Section 4.7(a));

(D)       any positive adjustment to such Capital Account by reason of an
adjustment to the Book Value of the Company assets; and

(E)       the amount of Company liabilities assumed by such Member or which are
secured by any property distributed to such Member; and

(ii)       decreased by:

(A)       cash distributions to such Member from the Company;

(B)       the Book Value of property distributed in kind to such Member;

(C)       such Member's allocable share of Losses and items of loss or deduction
allocated to such Member pursuant to Section 2.1(c)(iii) or ARTICLE 4 (other
than Section 4.7(a));

(D)       any negative adjustment to such Capital Account by reason of an
adjustment to the Book Value of Company assets;

(E)       any amount charged to the Capital Account of such Member pursuant to
Section 5.5(e); and

(F)       the amount of any liabilities of such Member assumed by the Company or
which are secured by property contributed by such Member to the Company.

(c)        Special Rules

(i)         Time of Adjustment for Capital Contributions.  For purposes of
computing the balance in a Member's Capital Account, no credit shall be given
for any capital contribution which such Member is obligated to make until such
contribution is actually made.



 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

-17-

--------------------------------------------------------------------------------

 



(ii)       Capital Account for Transferred Interest.  If any Interest in the
Company or part thereof is Transferred in accordance with the terms of this
Agreement, the transferee shall succeed to the Capital Account of the transferor
to the extent it relates to the Transferred Interest.

(iii)      Intent to Comply with Treasury Regulations.  The foregoing provisions
and the other provisions of this Agreement relating to the maintenance of
Capital Accounts are intended to comply with Treasury Regulations
Section 1.704‑1(b), and shall be interpreted and applied in a manner consistent
with such regulation.  To the extent the provisions of this Agreement are
inconsistent with such regulation or are incomplete with respect thereto, the
Capital Accounts of the Members shall be maintained in accordance with such
regulation except to the extent that doing so would materially distort the
timing or amount of an allocation or distribution to a Member.

Section 2.2.     Capital Contributions

(a)        Initial Contribution

On September 12, 2014, NSM contributed one hundred fifty dollars ($150) and
American II contributed eight hundred fifty dollars ($850) to the equity capital
of the Company.

(b)        Upfront Payment

On October 14, 2014, NSM contributed Eleven Million Four Hundred Thirty Thousand
and No Dollars ($11,430,000.00) in cash to the equity capital of the Company,
and on October 15, 2014, American II contributed Sixty Four Million Seven
Hundred Seventy Thousand and No Dollars ($64,770,000.00) in cash to the equity
capital of the Company, both via direct payment to the FCC on behalf of the
License Company.  The Company, in turn, immediately contributed such amounts to
the equity capital of the License Company, which used such proceeds to make the
upfront payment necessary to permit the License Company to bid on licenses in
the Auction in accordance with the Bidding Protocol, and the balance of the
capital needs of the License Company to fund such upfront payment was funded
through the Senior Credit Facility.

(c)        Auction Purchase Price Payment

(i)         On or prior to February 13, 2015, NSM contributed $100,313,836.50 in
cash to the equity capital of the Company, and American II contributed
$568,445,073.50 in cash to the equity capital of the Company, which
contributions were made via direct payment to the FCC on behalf of the License
Company, and constituted capital contributions hereunder.  For purposes of
Section 8.1, NSM’s $100,313,836.50 capital contribution shall be deemed to have
been deposited on February 11, 2015.  Immediately following such contributions,
the Company contributed such cash to the equity capital of the License Company.

(ii)       On or prior to March 2, 2015, NSM contributed $20,641,540.88 in cash
to the equity capital of the Company, and American II contributed
$116,968,731.62 in cash to the equity capital of the Company, which
contributions were made via direct payment to the FCC on behalf of the License
Company, and constituted capital contributions hereunder.  For purposes of
Section 8.1, NSM’s $20,641,540.88 capital contribution shall be deemed to have
been deposited on February 11, 2015.  Immediately following such contributions,
the Company contributed such cash to the equity capital of the License Company.



 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

-18-

--------------------------------------------------------------------------------

 



(d)        No Additional Commitments

Other than as set forth in this Section 2.2, neither NSM nor American II shall
be required to contribute any additional capital to the Company.

(e)        Exchange of Indebtedness for Preferred Equity

As of March 31, 2018, American II exchanged six billion eight hundred seventy
million four hundred ninety two thousand and six hundred sixty Dollars
($6,870,492,660) (the “Initial Face Amount”) of the amounts outstanding and owed
to it under the First Amended and Restated Credit Agreement among License
Company, American II and the Company dated as of October 13, 2014,  (as amended
through March 31, 2018, the “Original Credit Agreement”), for 6,870,493 Class A
Preferred Interests, par value $1,000 (the “Class A Preferred Interests”), with
the rights and preferences described in this Section 2.2(e).  The parties hereto
agree and acknowledge that the Initial Face Amount of indebtedness under the
Original Credit Agreement was exchanged for 6,870,493 Class A Preferred
Interests and was extinguished and discharged with immediate effect as of
March 31, 2018. American II released the Company and License Company from all
obligations with respect to the Initial Face Amount of indebtedness exchanged
for Class A Preferred Interests.  The Class A Preferred Interests shall be
non-voting and non-participating.  The Class A Preferred Interests shall not
have any preemptive rights or co-sale rights, though American II shall retain
its consent rights over Significant Matters pursuant to Section 6.3 hereof.

Section 2.3.     No Withdrawals

Except as expressly set forth herein, no Member shall be entitled to withdraw
any portion of its capital contribution or Capital Account balance.

Section 2.4.     No Interest

Except as expressly set forth herein, no Member shall be entitled to receive any
interest or similar return on its capital contributions or Capital Account
balance.

Section 2.5.     Interests are Securities

Each Interest shall constitute a “security” within the meaning of and shall be
governed by (a) Article 8 of the Uniform Commercial Code (including Section
8‑102(a)(15) thereof) as in effect from time to time in the State of Delaware
and (b) the Uniform Commercial Code of any other applicable jurisdiction that
now or hereafter substantially includes the 1994 revisions to Article 8 thereof
as adopted by the American Law Institute and the National Conference of
Commissioners on Uniform State Laws and approved by the American Bar Association
on February 14, 1995.

Section 2.6.     Certification of Interests

Interests shall be issued in non‑certificated form; provided that at the request
of any Member, the Manager shall cause the Company to issue certificates to the
Members representing the Interests held by the Members.  If any Interest
certificate is issued, then such certificate shall bear a legend substantially
in the following form:



 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

-19-

--------------------------------------------------------------------------------

 



This certificate evidences a membership interest representing an interest in
Northstar Spectrum, LLC and shall constitute a “security” within the meaning of
and shall be governed by (i) Article 8 of the Uniform Commercial Code (including
Section 8‑102(a)(15) thereof) as in effect from time to time in the State of
Delaware, and (ii) the Uniform Commercial Code of any other applicable
jurisdiction that now or hereafter substantially includes the 1994 revisions to
Article 8 thereof as adopted by the American Law Institute and the National
Conference of Commissioners on Uniform State Laws and approved by the American
Bar Association on February 14, 1995.

The membership interest in Northstar Spectrum, LLC represented by this
certificate is subject to restrictions on transfer set forth in that certain
Third Amended and Restated Limited Liability Company Agreement of Northstar
Spectrum, LLC, dated as of June 7, 2018, by and among the members from time to
time party thereto, as the same may be amended from time to time.

The membership interest in Northstar Spectrum, LLC represented by this
certificate has not been registered under the United States Securities Act of
1933, as amended, or under any other applicable securities laws.  Such
membership interest may not be sold, assigned, pledged or otherwise disposed of
at any time without effective registration under such Act and laws or, in each
case, exemption therefrom.

Section 2.7.     Failure to Fund

American II acknowledges that if the License Company is the Winning Bidder for
one or more licenses and (a) it is determined in any arbitration proceeding
(whether under this Agreement or under the Senior Credit Facility or any Related
Agreement) or (b) if American II admits in writing, in either case (a) or (b),
that American II failed to fund any amounts required to be funded by it under
this Agreement or the Senior Credit Facility and that such failure to fund
caused the License Company to be or become in default under the FCC Rules
(including, without limitation, the provisions of 47 C.F.R. Section 1.2109),
then NSM, the Company and its Subsidiaries will have all remedies available to
them in law and in equity (including specific performance).

ARTICLE 3

DISTRIBUTIONS

Section 3.1.     Mandatory Quarterly Distribution

The Class A Preferred Interests will accrue distributions during each Quarterly
Distribution Period at the rate of twelve percent (12%) per annum until the
Effective Date, and the rate of eight percent (8%) per annum from and after the
Effective Date, calculated based on actual days elapsed in a year of 365 or 366
days, as applicable, on the then-current Face Amount of the Class A Preferred
Interests.  Distributions on the Class A Preferred Interests will be made on a
mandatory basis each quarter.  Each Class A Member on the applicable Quarterly
Distribution Record Date shall be entitled to receive (regardless of whether
such Class A Member remains a Class A Member of record on the applicable
Quarterly Distribution Payment Date), distributions accrued to but excluding the
applicable Quarterly Distribution Payment Date (“Mandatory Quarterly
Distributions”), by 5:00 pm, New York City time, on such Quarterly Distribution
Payment Date in respect of the Quarterly Distribution Period then ended.  Any
and all such Mandatory Quarterly Distributions may be paid either (i) in cash,
(ii) by adding such amounts to the then-current Face Amount or (iii) in a
combination of cash and additional Face Amount, and the method of payment will
be in the sole and absolute discretion of the Manager. 

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

-20-

--------------------------------------------------------------------------------

 



In the event that the Manager elects to pay all or part of any Mandatory
Quarterly Distribution in cash, the Company shall request wire transfer
instructions from each Class A Member as of the relevant Quarterly Distribution
Record Date at least five (5) Business Days prior to the relevant Quarterly
Distribution Payment Date.  All such Mandatory Quarterly Distributions paid in
cash shall be paid by wire transfer of funds legally available for the payment
of distributions under Delaware law to the accounts designated by the Class A
Members entitled to payment.  Upon a Liquidation Event or a Deemed Liquidation
Event, the Liquidation Preference shall become due and payable to the Class A
Members, subject to the limitations contained in this Section 3.1,  Section 8.1
and Section 13.3(d)(i).

Section 3.2.     Non‑Liquidating Distributions

(a)      The Company may at any time, other than in connection with a
Liquidation Event or Deemed Liquidation Event, and separately from and in
addition to the Mandatory Quarterly Distributions and the distributions provided
for in Section 3.2(b), declare and pay cash distributions to the Class A Members
out of funds legally available for the payment of distributions under Delaware
law (“Non-Liquidating Distributions”).  The Company shall request wire transfer
instructions from each Class A Member as of the relevant Non-Liquidating
Distribution Record Date at least five (5) Business Days prior to the date that
the Company sets for the payment of such Non-Liquidating
Distributions.  Non-Liquidating Distributions shall be made first, to the
Class A Members as of the Non-Liquidating Distribution Record Date in respect of
any unpaid distributions under this Agreement with respect to their Class A
Preferred Interests until all such unpaid distributions have been paid, second,
to the Class A Members as of the Non-Liquidating Distribution Record Date in
accordance with their Liquidation Preference until the Liquidation Preference
has been paid in full and third, to the Class B Members as of the
Non-Liquidating Distribution Record Date in proportion to their Class B
Percentages.  The Manager shall have the sole and absolute discretion to declare
and pay any Non-Liquidating Distributions.  For the avoidance of doubt,
Mandatory Quarterly Distributions paid pursuant to Section 3.1 shall be
mandatory and not subject to the Company’s discretion, except that the Manager
shall have sole discretion on the method of payment.

(b)     Notwithstanding the provisions of Section 3.2(a), within thirty (30)
days after the end of each fiscal quarter other than the fiscal quarter in which
the proceeds from a liquidation are distributed in accordance with Section 3.3,
the Company shall make distributions to each Member in amounts that are at least
sufficient to allow each Member to pay income tax obligations arising from its
respective membership interests in the Company (the “Required Tax Amount”),
which shall be calculated based on the Assumed Tax Rate.  “Assumed Tax Rate”
means the highest effective marginal combined U.S. federal, state and local
income tax rate for a fiscal year prescribed for an individual or corporate
resident in New York, New York (taking into account (a) the nondeductibility of
expenses subject to the limitation described in Section 67(a) and Section 68 of
the Code, (b) the character (e.g., long-term or short- term capital gain or
ordinary or exempt income) of the applicable income, and (c) the extent to which
state and local income taxes are deductible for U.S. federal income tax
purposes).  For the avoidance of doubt, the Assumed Tax Rate will be the same
for all Members and items of loss or deduction previously allocated to a Member
and not taken into account in a manner that reduced tax distributions to such
Member shall be taken into account in determining a Member’s income tax
obligations arising from their respective membership interests in the Company
for purposes of this provision.  The total amount of such tax distributions
shall not exceed the amount of Excess Cash then held by the Company (except that
the Manager may, in its discretion, cause the License Company to borrow amounts
available for such purpose under the Senior Credit Facility and cause the
License Company to distribute such borrowed amounts to the Company, to enable
the Company to make tax distributions hereunder); provided,  further, that, in
the event that the amount otherwise required to be distributed to the Members
pursuant to this Section 3.2(b) for such fiscal quarter, as estimated by the
Manager, exceeds the

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

-21-

--------------------------------------------------------------------------------

 



amount of Excess Cash then held by the Company, such that the aggregate
distributions made pursuant to this Section 3.2(b) with respect to such fiscal
quarter are less than such amount otherwise required to be distributed to the
Members pursuant to this Section 3.2(b) for such fiscal quarter (such shortfall,
the “Tax Shortfall Amount”), then the Company shall make initial tax
distributions under this Section 3.2(b) to the members in proportion to their
rights to tax distributions and shall make additional tax distributions in an
aggregate amount equal to the Tax Shortfall Amount to the Members at such time
as the Company holds sufficient Excess Cash to fund, in whole or in part, such
remaining Tax Shortfall Amount (or portion thereof).  Distributions to a Member
under this Section 3.2(b) shall be treated as advances in respect of amounts
subsequently distributable to such Member (or a successor to such Member) under
Section 3.1,  Section 3.2(a),  Section 13.3(d)(iii) and Section 13.3(d)(iv) and
shall reduce such amounts on a dollar-for-dollar basis.

Section 3.3.     Liquidating Distributions

Subject to Section 6.3, distributions to the Members of cash or property in
connection with a Liquidation Event or Deemed Liquidation Event shall be made in
accordance with Section 13.3.

Section 3.4.     Interest Purchase Agreement, Security Agreement and Pledge
Agreement

The parties hereto acknowledge that, effective as of June 7, 2018, the License
Company executed and delivered in favor of NSM a Second Amended and Restated
Interest Purchase Agreement (the “Interest Purchase Agreement”), and on
September 12, 2014 executed and delivered in favor of NSM a Security Agreement
(the “NSM Security Agreement”) and a Pledge Agreement (the “NSM Pledge
Agreement”).  Within one (1) Business Day of the date upon which any Subsidiary
of the License Company is formed, the Company shall cause the License Company to
cause such Subsidiary to execute and deliver to NSM (a) a guarantee of the
License Company's obligations under the Interest Purchase Agreement in the form
attached as an exhibit to the Interest Purchase Agreement and (b) a security
agreement supplement in the form attached as an exhibit to the NSM Security
Agreement.  In addition, within one (1) Business Day of the date upon which any
Subsidiary of the License Company holding licenses is formed, the Company shall
cause the License Company to take the actions required under the NSM Pledge
Agreement to perfect NSM’s first priority Lien in the outstanding equity
interests of such Subsidiary.  The parties hereto also acknowledge and agree
that, notwithstanding the provisions of Section 3.2, the License Company and its
Subsidiaries may make payments to NSM in exchange for membership interests in
the Company pursuant to the provisions of the Interest Purchase Agreement, the
NSM Security Agreement and the NSM Pledge Agreement and such related Subsidiary
guarantees and security agreement supplements when due, subject to the
provisions of the Senior Credit Facility and the Intercreditor and Subordination
Agreement.  All such payments to NSM in respect of the obligations of the
License Company and its Subsidiaries under the Interest Purchase Agreement or
related guarantees, and all proceeds received by NSM in connection with its
exercise of remedies under the NSM Security Agreement or related security
agreement supplements, shall be credited against the obligations of the License
Company and its Subsidiaries under the Interest Purchase Agreement and related
guarantees, and, if necessary to avoid duplication in respect of any payments or
distributions by the Company to the NSM Members in respect of their Interests,
the amount of all such payments or proceeds, as applicable, shall be deemed to
be a distribution to the Company (and by the Company to NSM) constituting a
return of the NSM Members' capital contributions to the Company on a pro rata
basis.  NSM shall not amend or waive, nor shall the Company permit the License
Company or its Subsidiaries to amend or waive, any term or provision of the
Interest Purchase Agreement, the NSM Security Agreement or the NSM Pledge
Agreement or the related Subsidiary guarantees or security agreement
supplements, without the prior written consent of American II in its sole
discretion.



 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

-22-

--------------------------------------------------------------------------------

 



 

ARTICLE 4

ALLOCATIONS

Section 4.1.     Profits and Losses

(a)        After giving effect to the special allocations set forth in
Section 4.3 through Section 4.5, Profits with respect to any fiscal year shall
be allocated as follows:

(i)         Profits shall first be allocated to those Members that have Capital
Accounts that are in deficit, in proportion to their deficits, until there are
no remaining deficits;

(ii)       Any remaining Profits shall be allocated to the Class A Member until
the aggregate amount allocated to the Class A Member for all periods pursuant to
this Section 4.1(a)(ii) equals the sum of (1) the excess of (x) the sum of (I)
the Face Amount (as determined without regard to any Non-Liquidating
Distributions under Section 3.2(a)), (II) any Mandatory Quarterly Distributions
that have been paid in cash and (III) any accrued but unpaid Mandatory Quarterly
Distributions over (y) the Initial Face Amount and (2) the aggregate amount of
prior allocations of Losses for all periods pursuant to Section 4.1(b)(iii); and

(iii)      Any remaining Profits shall be allocated to the Class B Members in
accordance with their Class B Percentages.

(b)        After giving effect to the special allocations set forth in
Section 4.3 through Section 4.5, Losses with respect to any fiscal year shall be
allocated in the following order:

(i)         Losses shall first be allocated to the Class B Members in proportion
to their Class B Percentages until the aggregate amount allocated under this
Section 4.1(b)(i) for all periods equals the aggregate amount allocated pursuant
to Section 4.1(a)(iii) for all periods;

(ii)       Remaining Losses shall be allocated to the Class B Members in
proportion to their Capital Accounts as of the Effective Date (determined after
taking into account allocations under Section 4.1(d) of items arising through
the Effective Date and any Profit or Losses attributable to the revaluation for
Book Value purposes of the Company’s assets in connection with the conversion
described in Section 2.2(e), but not taking into account any portion of a
Capital Account attributable to the contribution associated with the conversion
provided for in Section 2.2(e)) until the aggregate amount allocated under this
Section 4.1(b)(ii) for all periods equals the excess of (x) the sum of the
Members’ Capital Accounts as of the Effective Date (determined as described
above) over (y) the aggregate amount of any Non-Liquidating Distributions made
after the Effective Date to the Class B Members in proportion to their Class B
Percentages;

(iii)      Remaining Losses shall be allocated to the Class A Members until the
aggregate amount allocated under this Section 4.1(b)(iii) for all periods equals
the sum of (x) the Face Amount and (y) the aggregate amounts allocated to the
Class A Members for all periods under Section 4.1(a)(ii);

(iv)       Any remaining Losses shall be allocated to the Class B Members in
proportion to their Class B Percentages.



 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

-23-

--------------------------------------------------------------------------------

 



(c)       In the event that there is more than one Class A Member, any
allocations to the Class A Members pursuant to this ARTICLE 4 shall be made to
the Class A Members in proportion to their Class A Percentages.

(d)       Notwithstanding the foregoing, (i) Profits and Losses through the
Effective Date shall be allocated under the provisions of the Company’s limited
liability company agreement as in effect prior to this Agreement and (ii) in no
event shall, prior to such time as NSM’s Put Right under Section 8.1 has expired
unexercised, an amount of Profits be allocated to NSM that would cause NSM’s
Capital Account to exceed the Put Price described in Section 8.1.

(e)       References to a Member in this Section 4.1 shall be treated as
including references to a predecessor or successor to such Member as necessary
to effectuate the intent of this Section 4.1.

Section 4.2.     Losses

(a)       Limitation on Losses

Losses allocable to any Member pursuant to Section 4.1 with respect to any
fiscal year shall not exceed the maximum amount of Losses that may be so
allocated without causing such Member to have an Adjusted Capital Account
Deficit at the end of such fiscal year.  All Losses in excess of the limitation
set forth in this Section 4.2(a) shall be allocated: (i) first, to the Class B
Members that will not be subject to this limitation, ratably based on the
aggregate of their Class B Percentages, to the extent possible until such Class
B Members become subject to this limitation; (ii) second, to the Class A Member
to the extent it will not be subject to this limitation, to the extent possible
until such Class A Member becomes subject to this limitation, and (iii) any
remaining amount, to the Class B Members, ratably based on their Class B
Percentages, unless otherwise required by the Code or Treasury Regulations.

Section 4.3.     Special Allocations

The following special allocations shall be made for any fiscal year of the
Company in the following order of priority:

(a)        Minimum Gain Chargeback

Notwithstanding any other provision of this ARTICLE 4, if there is a net
decrease in Company Minimum Gain (determined without regard to Member
Nonrecourse Debts) during any fiscal year, each Member shall, subject to the
exceptions provided in Treasury Regulations Section 1.704‑2(f), be specially
allocated items of income and gain for such fiscal year (and, if necessary,
subsequent fiscal years) equal to such Member's share of the net decrease in
Company Minimum Gain (determined without regard to Member Nonrecourse Debts)
within the meaning of Treasury Regulations Section 1.704‑2(g)(2).  Allocations
pursuant to the previous sentence shall be made in proportion to the respective
amounts required to be allocated to each Member pursuant thereto.  The items to
be so allocated shall be determined in accordance with Treasury Regulations
Sections 1.704‑2(i)(6) and 1.704‑2(i)(2).  To the extent that this
Section 4.3(a) is inconsistent with Treasury Regulations Section 1.704‑2(f), the
Minimum Gain Chargeback provided for herein shall be applied and interpreted in
accordance with such Treasury Regulation.





 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

-24-

--------------------------------------------------------------------------------

 



(b)        Member Minimum Gain Chargeback

If there is a net decrease in Member Minimum Gain attributable to a Member
Nonrecourse Debt during any Company fiscal year, each Member that, as of the
beginning of such year, has a share of the Member Minimum Gain attributable to
such Member Nonrecourse Debt, determined in accordance with Treasury Regulations
Section 1.704‑2(i)(5), shall, subject to the exceptions provided in Treasury
Regulations Section 1.704‑2(f), be specially allocated items of income and gain
for such fiscal year (and, if necessary, subsequent fiscal years) in an amount
equal to such Member's share of the net decrease in Member Nonrecourse Debt
determined in accordance with Treasury Regulations
Section 1.704‑2(i)(4).  Allocations pursuant to the previous sentence shall be
made in proportion to the respective amounts required to be allocated to each
Member pursuant thereto.  The items to be so allocated shall be determined in
accordance with Treasury Regulations Sections 1.704‑2(i)(4) and
1.704‑2(i)(2).  To the extent that this Section 4.3(b) is inconsistent with
Treasury Regulations Section 1.704‑2(i), the Member Minimum Gain chargeback
provided for herein shall be applied and interpreted in accordance with such
regulation.

(c)       Qualified Income Offset

Notwithstanding anything herein to the contrary, but only if required by
Treasury Regulations Section 1.704‑1(b) in order for the allocations provided
for herein to be considered to have substantial economic effect or to be deemed
to be in accordance with the Member's Interests, if, for any fiscal year, a
Member unexpectedly receives an adjustment, allocation or distribution described
in Treasury Regulations Sections 1.704‑1(b)(2)(ii)(d)(4), (5) or (6), and such
adjustment, allocation or distribution causes or increases an Adjusted Capital
Account Deficit with respect to such Member, then, before any other allocations
are made, such Member shall be allocated items of income and gain (consisting of
a pro rata portion of each item of Company income, including gross income and
gain) in the amount and manner sufficient to eliminate such Adjusted Capital
Account Deficit as quickly as possible.  This Section 4.3(c) is intended to
comply with Treasury Regulations Section 1.704‑1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.

(d)       Nonrecourse Deductions

Nonrecourse Deductions shall be allocated to American II; provided, that any
allocation of Losses pursuant to the preceding clause that would cause American
II's Capital Account to be less than an amount equal to (i) American II's cash
contributions to the equity capital of the Company that are credited to American
II's Capital Account less (ii) any distributions to American II in excess of
American II's cumulative share of Profits, shall instead be made to the Class B
Members in proportion to their Class B Percentages.

(e)       Member Nonrecourse Deductions

Any Member Nonrecourse Deductions for any fiscal year or other period shall be
allocated to the Member that bears the economic risk of loss with respect to the
Member Nonrecourse Debt to which such Member Nonrecourse Deductions are
attributable in accordance with Treasury Regulations Section 1.704‑2(i).





 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

-25-

--------------------------------------------------------------------------------

 



Section 4.4.     Curative Allocations

The allocations set forth in Section 4.3(a) through (e) are intended to comply
with certain regulatory requirements under Section 704(b) of the Code.  The
Members intend that, to the extent possible, all allocations made pursuant to
such Sections will, over the term of the Company, be offset either with other
allocations pursuant to Section 4.3 or with special allocations of other items
of Company income, gain, loss, or deduction pursuant to this
Section 4.4.  Accordingly, the Manager is hereby authorized and directed to make
offsetting allocations of Company income, gain, loss or deduction under this
Section 4.4 in whatever manner the Manager determines is appropriate so that,
after such offsetting special allocations are made, the Capital Accounts of the
Members are, to the extent possible, equal to the Capital Accounts each would
have if the provisions of Section 4.3 were not contained in this Agreement and
all income, gain, loss and deduction of the Company were instead allocated
pursuant to Section 4.1 and Section 4.2.

Section 4.5.     Special Allocations in the Event of Company Audit Adjustments

Notwithstanding the allocation provisions of Section 4.1 and Section 4.2, and
prior to making any of the allocations specified in Section 4.3, the following
special allocations shall be made in the following order and in a manner, taking
into consideration any tiered partnership structure that the Company may be part
of, that reflects the relative economic interests of each Member in the Company:

(a)       If for any fiscal year of the Company, the Company or any Affiliate of
the Company is deemed to have additional income for tax purposes as a result of
a re‑determination by a taxing authority of an item of income, gain, loss or
deduction that is attributable to a loan transaction, the provision of services,
or the grant of a license or sublicense in intangible property by the Company or
any Affiliate of the Company, to or involving any Member or Affiliate of any
Member, such additional income shall be allocated to the Member involved in such
loan transaction or that received such services, license or sublicense (or the
Member whose Affiliate was involved in such loan transaction or received such
services, license or sublicense) and any related deemed cash distribution shall
be treated as having been made to the same Member.

(b)        If for any fiscal year of the Company, the Company or any Affiliate
of the Company is deemed to have a reduction in income for tax purposes as a
result of a re‑determination by a taxing authority of an item of income, gain,
loss or deduction that is attributable to a loan transaction, the provision of
services, or the grant of a license or sublicense in intangible property by the
Company or any Affiliate of the Company, to or involving any Member or Affiliate
of any Member, such reduction in income shall be allocated to the Member
involved in such loan transaction or that received such services, license or
sublicense (or the Member whose Affiliate was involved in such loan transaction
or received such services, license or sublicense) and any related deemed cash
contribution shall be treated as having been made by the same Member.





 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

-26-

--------------------------------------------------------------------------------

 



(c)        If for any taxable period of a Member, such Member or any Affiliate
of the Member is deemed to have additional income for tax purposes as a result
of a re‑determination by a taxing authority of an item of income, gain, loss or
deduction attributable to a loan transaction, the provision of services, or the
grant of a license or sublicense in intangible property by such Member or any
Affiliate of such Member, to or involving the Company or any Affiliate of the
Company, any increase in the amount of a Company deduction associated with such
re‑determination of such Member's or any Affiliate of such Member's income shall
be allocated (in the appropriate fiscal year) to the Member involved in such
loan transaction or that provided such services, license or sublicense (either
directly or through an Affiliate), and any related deemed cash contribution
shall be treated as having been made by the same Member.

(d)        If for any taxable period of a Member, such Member or any Affiliate
of the Member is deemed to have a reduction in income for tax purposes as a
result of a re‑determination by a taxing authority of an item of income, gain,
loss or deduction attributable to a loan transaction, the provision of services,
or the grant of a license or sublicense in intangible property by such Member or
any Affiliate of such Member, to or involving the Company or any Affiliate of
the Company, any reduction in the amount of a Company deduction associated with
such re‑determination of such Member's or any Affiliate of such Member's income
shall be allocated (in the appropriate fiscal year) to the Member involved in
such loan transaction or that provided such services, license or sublicense
(either directly or through an Affiliate), and any related deemed cash
distribution shall be treated as having been made to the same Member.

(e)        A re‑determination by a taxing authority shall only be given effect
for purposes of this Section 4.5 if such re‑determination is (i) a decision,
judgment, decree or other order by any court of competent jurisdiction, which
has become final and is either no longer subject to appeal or for which a
determination not to appeal has been made; (ii) a closing agreement made
under Section 7121 of the Code or any comparable foreign, state, local or other
income tax statute; (iii) a final disposition by a taxing authority of a claim
for refund; or (iv) any other written agreement made with respect to a tax
re‑determination the execution of which is final and prohibits the taxing
authority, relevant Member (or any Affiliate of such Members) or the Company (or
any Affiliate of the Company) from seeking any further legal or administrative
remedies with respect to such tax re‑determination.

Section 4.6.     Allocation of Credits

All tax credits shall be allocated among the Members in accordance with their
respective allocations of Profits and Losses in accordance with this Agreement
or in accordance with applicable provisions of the Code or Treasury Regulations
to the extent any such provision is inconsistent with such allocation.





 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

-27-

--------------------------------------------------------------------------------

 



Section 4.7.     Tax Allocations

(a)        Contributed Property

If any property is contributed to the capital of the Company, income, gain, loss
and deduction with respect to such property shall be allocated solely for tax
purposes among the Members in accordance with Section 704(c) of the Code and
Treasury Regulations Section 1.704‑3 so as to take account of any variation
between the adjusted basis of such property to the Company for federal income
tax purposes and its initial Book Value.  All decisions regarding the choice of
allocation method under Treasury Regulations Section 1.704‑3 with respect to
assets contributed to the Company shall be made by the Manager, subject to the
prior written consent of Class B Members holding a majority of the total
outstanding Class B Percentages, not to be unreasonably withheld, conditioned or
delayed.

(b)        Revalued Property

If the Company assets are revalued as set forth in the definition of “Book
Value” in Section 1.1, then subsequent allocations of income, gain, loss and
deduction with respect to revalued Company assets shall take into account any
variation between the adjusted basis of such assets for federal income tax
purposes and their adjusted value in the same manner as under Section 704(c) of
the Code and in compliance with Treasury Regulations Section 1.704‑3.  Except as
otherwise provided herein, all decisions regarding the choice of allocation
method under Treasury Regulations Section 1.704‑3 with respect to revalued
Company assets shall be made by the Members.  The Company shall use the
“traditional method” without curative allocations under Treasury Regulations
Section 1.704-3(b) for reverse Section 704(c) allocations resulting from the
revaluation of the Company’s assets for Book Value purposes in connection with
initial issuance of Class A Preferred Interests.

(c)        Allocations with Respect to Certain Securities

If the Company sells, exchanges or otherwise disposes of any investment security
at a loss, to the extent such loss is specifically reimbursed by one or more
Members, such reimbursed loss shall be allocated solely for income tax purposes
among the Members in accordance with their respective reimbursements to the
Company.

Section 4.8.     Change in Members' Interests

In the event there is any change in the Members' respective Class A Percentages
and/or Class B Percentages during any fiscal year, Profits, Losses, Nonrecourse
Deductions and other items shall be allocated among the Members in accordance
with their respective Class A Percentages and/or Class B Percentages, as the
case may be, from time to time during such fiscal year based on an interim
closing of the books as of the close of business on the date of such change.





 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

-28-

--------------------------------------------------------------------------------

 



 

ARTICLE 5

ACCOUNTING AND RECORDS

Section 5.1.     Fiscal Year

The fiscal year of the Company shall be the year ending December 31.

Section 5.2.     Method of Accounting

Unless otherwise provided herein, the Company books of account shall be
maintained in accordance with GAAP; provided that for purposes of making
allocations with respect to items of Company income, gain, deduction, loss and
credit to the Members, such items shall be allocated to the Members' Capital
Accounts pursuant to ARTICLE 4 and as required by Section 704 of the Code and
the Treasury Regulations promulgated thereunder.

Section 5.3.     Books and Records; Inspection

Proper and complete records and books of accounts of the Company business for
tax and financial purposes, including all such transactions and other matters as
are usually entered into records and books of account maintained by Persons
engaged in businesses of like character or as are required by Applicable Law,
shall be kept by the Company at the Company's principal office and place of
business.  The Manager may delegate to a third party the duty to maintain and
oversee the preparation and maintenance of such records and books of
account.  Books and records maintained for financial purposes shall be
maintained in accordance with GAAP, and books and records maintained for tax
purposes shall be maintained in accordance with the Code and applicable Treasury
Regulations.  Subject to Section 10.2, all records and documents described in
Section 5.3 shall be open to inspection and copying by any of the Members or
their representatives or agents at any reasonable time during normal business
hours.

Section 5.4.     Financial Statements; Internal Controls

(a)       Within ninety (90) days after the end of each fiscal year, and thirty
(30) days after the end of each fiscal quarter (other than the fourth fiscal
quarter), the Manager shall cause to be furnished to each Member financial
statements with respect to such fiscal year or fiscal quarter of the Company,
consisting of (i) a consolidated balance sheet showing the Company's financial
position as of the end of such fiscal year or fiscal quarter; (ii) supporting
consolidated profit and loss statements (iii) a consolidated statement of cash
flows for such fiscal year or fiscal quarter and (iv) Member's Capital
Accounts.  Such financial statements shall be prepared on a consolidated basis
for the Company and its Subsidiaries in accordance with GAAP and SEC Regulation
S-X except, with respect to the quarterly financial statements which need not be
separately audited, for the omission of certain footnotes and other presentation
items required by GAAP with respect to audited financial statements.  The annual
financial statements of the Company, except for the annual financial statements
of the Company for the fiscal year ended December 31, 2014, shall be audited
(which audit shall be conducted in accordance with GAAP and SEC Regulation S‑X)
and certified by the Company's independent accountants.  Each Member shall
receive a copy of all material financial reports and notices delivered by the
Company to any third party pursuant to any other agreement.



 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

-29-

--------------------------------------------------------------------------------

 



(b)       At all times during the continuance of the Company, the Company and
each of its Subsidiaries shall maintain, or cause to be maintained on their
behalf, a system of internal accounting controls sufficient to provide
reasonable assurance that:  (i) transactions are executed in accordance with
management's general or specific authorizations; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability; (iii) access to assets is permitted
only in accordance with management's general or specific authorization; and (iv)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.  From time to time, upon specific written notice thereof, the
Company and its Subsidiaries shall promptly remedy any significant deficiencies
or material weaknesses in their internal accounting controls.

(c)       At all times during the continuance of the Company, the Company shall
furnish, or cause to be furnished on its behalf, to each Member that files
public reports with the SEC, upon written request by such Member to the Manager,
such financial statements and financial and other information regarding the
Company and its Subsidiaries as may be necessary or reasonably required for such
Member and its Affiliates to prepare their financial statements and related
information in accordance with GAAP and applicable SEC rules and regulations,
including without limitation, Regulations S-X and S-K promulgated by the SEC,
and to have such information reviewed or audited from time to time, as
applicable, by such Member's or its Affiliates’ independent auditors (at such
Member's sole cost and expense and subject to all applicable confidentiality
obligations).  All such financial statements and financial and other information
shall be furnished in such manner and at such times as may be necessary or
reasonably required for such Member or its Affiliates to timely prepare and file
any registration statements that they may file under the Securities Act and to
timely prepare and file any and all current and periodic reports and proxy
statements that they may file under the Exchange Act, in each case in accordance
with GAAP and applicable SEC rules and regulations, including, without
limitation, Regulations S-X and S-K promulgated by the SEC.  The Company and its
officers shall execute and deliver such certificates, affidavits, representation
letters and similar documents as such Member or its Affiliates or their
respective independent auditors may reasonably request in connection therewith.

(d)       At all times during the continuance of the Company, the Company and
its Subsidiaries shall design, implement and maintain, or cause to be designed,
implemented and maintained on their behalf, proper “internal control over
financial reporting” (as defined in Rule 13a-15(f) promulgated under the
Exchange Act).  The Company and its Subsidiaries shall prepare and maintain, or
cause to be prepared and maintained, adequate documentation of their internal
control over financial reporting consistent with the requirements of the Public
Company Accounting Oversight Board, Rule 13a-15 promulgated under the Exchange
Act and Item 308 of Regulation S-K promulgated by the SEC, and shall make such
documentation available to any such Member and its Affiliates and their
independent auditors at such reasonable times as such Persons may reasonably
request.  Such internal control over financial reporting (and the documentation
related thereto) shall be sufficient to permit each Member that files public
reports with the SEC to assess and evaluate periodically the effectiveness of
the internal control over financial reporting of the Company and its
Subsidiaries and to permit each independent auditor of each such Member to
evaluate such assessment and to provide any required attestation report with
respect thereto.  From time to time, upon notice of any such condition, the
Company and its Subsidiaries shall promptly remedy any significant deficiencies
or material weaknesses in their internal control over financial reporting.





 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

-30-

--------------------------------------------------------------------------------

 



 

Section 5.5.     Taxation

(a)        Status of the Company.  The Members acknowledge that this Agreement
creates a partnership for federal income tax purposes.  Furthermore, the Members
hereby agree not to elect to be excluded from the application of Subchapter K of
Chapter 1 of Subtitle A of the Code or any similar state statute.

(b)        Tax Elections and Reporting

(i)         Generally.  The Company shall make the following elections and take
the following positions under United States income tax laws and Treasury
Regulations and any similar state laws and regulations:

(A)       adopt the year ending December 31 as the annual accounting period
(unless otherwise required by the Code and Treasury Regulations);

(B)       adopt the accrual method of accounting;

(C)       insofar as permissible, report the Company's tax attributes and
results using principles consistent with those assumed in connection with
entering into this Agreement; and

(D)       have the Company treated as a partnership for federal income tax
purposes in a manner consistent with Treasury Regulations Sections 301.7701-2
and -3.

(ii)       Code Section 754 Election.  The Manager shall, upon the written
request of any Member, cause the Company to file an election under Section 754
of the Code and the Treasury Regulations promulgated thereunder to adjust the
basis of the Company's assets under Section 734(b) or 743(b) of the Code and a
corresponding election under the applicable sections of state and local law.

(c)        Company Tax Returns

(i)         The Tax Matters Member will prepare or cause to be prepared all
required domestic and foreign tax returns and information returns of the
Company, drafts of which shall be furnished to the Members within ninety (90)
days following the close of each fiscal year.  Final returns shall be filed
within one hundred eighty (180) days following each year end.  The Company shall
pay for all reasonable out‑of‑pocket expenses (including accounting fees, if
any) in connection with such preparation (it being understood that the Tax
Matters Member shall not receive any compensation from the Company for preparing
such returns).  Any Member may, at its own expense, engage a third party to
review the tax returns and information returns prepared by the Tax Matters
Member pursuant to the preceding sentence.  The Tax Matters Member shall not
file any such return without the approval of any Member that constitutes a
“notice partner” (as defined in Section 6231(a)(8) of the Code) (as in effect
for tax years beginning prior to January 1, 2018 and determined without regard
to whether any informational or procedural steps associated with obtaining such
status have been complied with) of the Company, which approval shall not be
unreasonably withheld, conditioned or delayed.  Such “notice partner” Member
shall be deemed to have given such approval if such Member does not indicate its
written objection (which may be delivered by facsimile) to the Tax Matters
Member within twenty (20) days of the date that such

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

-31-

--------------------------------------------------------------------------------

 



Member receives a draft of such return.  If a “notice partner” Member does not
approve of any proposed filing of a return by the Tax Matters Member, such
Member and the Tax Matters Member shall seek, in good faith, to resolve their
disagreement.  If a “notice partner” Member and the Tax Matters Member cannot
resolve their disagreement within ten (10) days of receipt of the “notice
partner” Member's written objection by the Tax Matters Member, either of such
Member or the Tax Matters Member may request, in writing with a copy sent to the
other Member, that the disagreement be resolved by the Company's independent
public accountants and the independent public accountants shall be instructed to
resolve the dispute in such manner consistent with this Agreement as they
believe will properly maximize, in the aggregate, the United States federal,
state and local income tax advantages and will properly minimize, in the
aggregate, the United States federal, state, and local income tax detriments,
available to the Company's Members.  The independent public accountants shall
provide their written resolution of the disagreement to both the “notice
partner” Member and the Tax Matters Member within fifteen (15) days from the
date that the independent public accountants were requested to resolve such
disagreement.  Any and all other tax returns shall be prepared in a manner
directed by the Tax Matters Member consistent with the terms of this
Agreement.  Each Member shall provide such information, if any, as may be
reasonably requested by the Company for purposes of preparing such tax and
information returns.

(ii)       The Tax Matters Member shall furnish a copy of all filed domestic and
foreign tax returns and information returns for the Company to each of the
Members.  In addition, upon reasonable written notice provided to the Company by
a Member (and as otherwise required by Applicable Law), the Company shall
furnish such Member, on a timely basis, with all information relating to the
Company required to be reported in any United States federal, state or local tax
return of such Member, including a report indicating such Member's allocable
share for United States federal income tax purposes of the Company's income,
gain, credits, losses and deductions.

(iii)      The Members agree that the Company shall be treated as a partnership
for United States federal income tax purposes.  The Members agree to (A) approve
electing partnership status with respect to the Company with the United States
Internal Revenue Service and such other state and local taxing authorities as
may be appropriate and to cooperate in providing all consents, signatures,
documents and such other information as may be required with respect thereto and
(B) report all “partnership items” (as defined in Section 6231(a)(3) of the
Code) (as in effect for tax years beginning prior to January 1, 2018) of the
Company consistent with such classification of the Company for United States
federal, state and local tax purposes and with the returns filed by the Company;
provided,  however, that if any Member intends to file a notice of inconsistent
treatment under Section 6222(b) of the Code, such Member shall, at least thirty
(30) days prior to the filing of such notice, notify in writing the other
Members of such intent and such Member's intended treatment of the item which is
(or may be) inconsistent with the treatment of that item by the Company.

(d)        Tax Audits.  American II, for so long as it is a Member and,
thereafter, the Manager shall be the “tax matters partner” of the Company, as
that term is defined in Section 6231(a)(7) of the Code (as in effect for tax
years beginning prior to January 1, 2018) (the “Tax Matters Member”), with all
of the rights, duties and powers provided for in sections 6221 through 6232,
inclusive, of the Code (as in effect for tax years prior to January 1, 2018),
provided that the Tax Matters Member shall not pay or agree to pay (or make any
agreement that would cause a Member to pay) any audit assessment, or any amount
in settlement or compromise of any litigation, in respect of income tax
liability of the Members attributable to the Interests in the Company, in excess

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

-32-

--------------------------------------------------------------------------------

 



of $500,000 in any one instance or series of related instances, unless approved
by each Member whose financial interest in such matter exceeds $100,000
individually or in the aggregate.

The Tax Matters Member, as an authorized representative of the Company, shall
direct the defense of any tax claims made by the Internal Revenue Service or any
other taxing jurisdiction to the extent that such claims relate to adjustment of
Company items at the Company level and, in connection therewith, shall retain
and cause the Company to pay the fees and expenses of counsel and other advisors
chosen by the Tax Matters Member.  The Tax Matters Member shall also be
responsible for timely filing all elections made by the Company, subject to any
applicable approval requirements set forth in this Agreement.  The Tax Matters
Member shall deliver to each Member and the Manager a semi‑annual report on the
status of all tax audits and open tax years relating to the Company, and shall
consult with and keep all Members and the Manager advised of all significant
developments in such matters coming to the attention of the Tax Matters
Member.  All reasonable out‑of‑pocket expenses of the Tax Matters Member and its
Affiliates and other reasonable fees and expenses in connection with such
defense shall be borne by the Company (it being understood that the Tax Matters
Member shall not receive any compensation from the Company for acting in such
capacity).  Except as provided in ARTICLE 12, neither the Tax Matters Member nor
the Company shall be liable for any additional tax, interest or penalties
payable by a Member or any costs of separate counsel chosen by such Member to
represent the Member with respect to any aspect of such defense.  The Tax
Matters Member shall take any steps necessary to designate American II and NSM
as a “notice partner” (as defined in Section 6231(a)(8) of the Code) (as in
effect for tax years beginning prior to January 1, 2018).  In addition, nothing
in this Agreement is intended to waive any rights, including rights to
participate in administrative and judicial proceedings, that a Member may have
under Section 6221 through 6233 of the Code (as in effect for tax years
beginning prior to January 1, 2018).  Notwithstanding any other provisions of
this Agreement, the provisions of Section 5.5(c) and Section 5.5(d) shall
survive the dissolution of the Company or the termination of any Member's
interest in the Company and shall remain binding on all Members for a period of
time necessary to resolve with the United States Internal Revenue Service or any
applicable state or local taxing authority all matters (including litigation)
regarding the United States Federal, state and local income taxation, as the
case may be, of the Company or any Member with respect to the Company.

(e)        Withholding

(i)         The Company shall comply with all withholding requirements under
applicable United States federal, state, local and foreign tax laws and shall
remit amounts withheld to, and file required forms with, the applicable taxing
authorities.  To the extent that the Company withholds and pays over any amounts
to any taxing authority with respect to distributions or allocations to any
Member, the amount withheld shall be charged to the Capital Account of such
Member.  The Company shall notify each of the Members of any withholding with
respect to such Member, designating such Member's allocable share of such
withholding tax.  The Members hereby agree that they will not claim a credit in
excess of the amount in such notice.

(ii)       In the event of any claimed over‑withholding by the Company, the
Member shall have no rights against the Company or any other Member.  Anything
in the previous sentence to the contrary notwithstanding, if the Company is
required to take any action in order to secure a refund or credit for the
benefit of a Member in respect of any amount withheld by it, it shall take any
such action including applying for such refund on behalf of the Member and
paying it over to such Member.



 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

-33-

--------------------------------------------------------------------------------

 



(iii)      Except in the case of withholding pursuant to Section 1446 of the
Code, if any amount required to be withheld was not withheld from actual
distributions that would have otherwise been made to a Member, the Company shall
require the Member to which the withholding was credited to reimburse the
Company for such withholding.

(iv)       In the event of any under‑withholding by the Company, each Member
agrees to indemnify and hold harmless the Company and the Tax Matters Member
from and against any liability, including interest and penalties, with respect
thereto.

(v)        Each Member agrees to furnish the Company with any representations
and forms as shall reasonably be requested by the Company to assist the Company
in determining the extent of, and in fulfilling, the Company's withholding
obligations.

(vi)       Upon the request of any Member, the Company shall make any filings,
applications or elections to obtain any available exemption from, or any
available refund of, any withholding or similar taxes imposed by any non‑United
States (whether sovereign or local) taxing authority with respect to amounts
distributable or items of income allocable to such Member hereunder.  Such
Member shall cooperate with the Company in making any such filings, applications
or elections to the extent the Company reasonably determines that such
cooperation is necessary or desirable.  Notwithstanding the foregoing, if such
Member must make any such filings, applications or elections directly, the
Company, at the request of such Member, shall provide such information and take
such other action as may reasonably be necessary to complete or make such
filings, applications or elections.

ARTICLE 6

MANAGEMENT

Section 6.1.     Manager

The Manager at all times shall exercise control over the Company in compliance
with FCC Rules.  The Manager shall, subject to the terms of this Agreement, have
the exclusive right and power to manage, operate and control the Company and to
make all decisions necessary or appropriate to carry on the business and affairs
of the Company, including the authority to appoint, promote, demote and
terminate executives who oversee the day‑to‑day activities of the Company and to
select the financial institutions from which the Company may borrow money.  In
addition to the specific rights and powers herein granted to the Manager, the
Manager shall possess and enjoy and may exercise all the rights and powers of a
manager within the meaning of Section 18‑101(10) of the Act, including the full
and exclusive power and authority to act for and to bind the Company, but
subject to the limitations of this Agreement.  In addition to any other rights
and powers that the Manager may possess, the Manager shall have all specific
rights and powers required or appropriate for the day‑to‑day management of the
Company's business, which shall be managed by experienced professionals in
accordance with the standards of first‑rate operators of wireless communications
companies.  Except as determined by the Manager pursuant to this Agreement, no
Member or representative shall have any right or authority to take any action on
behalf of the Company with respect to third parties or to bind the Company.  For
the avoidance of doubt, the Manager shall have the sole right to select the
wireless technologies and standards used in, and to determine the nature and
type of services offered by, the License Company Systems, the terms upon which
the License Company Systems’ services are offered, and the prices charged for
its services.



 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

-34-

--------------------------------------------------------------------------------

 



Section 6.2.     Removal of Manager

(a)        Removal of Manager

Subject to FCC approval, if required, NSM shall be removed as the Manager, and
the management of the Company shall be transferred to a successor Manager in
accordance with Section 6.2(b) and Section 6.2(c) if NSM (i) is unwilling or
unable to serve as the Manager,  (ii) would not be considered a Qualified Person
if NSM itself were the applicant or licensee, as the case may be, in respect of
the licenses held by the License Company or its Subsidiaries at any time prior
to the fifth anniversary of the Initial Grant Date and such failure is
reasonably likely to materially impair the ability of the License Company or any
of its Subsidiaries to realize the Auction Benefits or result in the revocation
or non-renewal of any license, or (iii) commits a Significant Breach at any
time.

(b)        Successor Manager

If NSM is removed as the Manager pursuant to Section 6.2(a), the management of
the Company shall be transferred to a successor Manager, which shall (i) be, if
then required in order for the License Company and its Subsidiaries to retain
the Auction Benefits, a Qualified Person, provided that NSM shall in no way be
liable to the Company or to any other Member for the failure of any successor
Manager to be a Qualified Person, and (ii) be subject to the prior approval of
American II.  NSM (or, if it fails to do so, the other Members by affirmative
vote of a majority of Class B Percentages not held by NSM) shall designate the
successor Manager as soon as reasonably practicable, but in any event no later
than thirty (30) days after notice from any other Member that one or more of the
events specified in Section 6.2(a) has occurred.  NSM shall continue to act as
Manager until the successor Manager assumes the management of the Company.  NSM
shall take whatever steps are commercially reasonable to assist the successor
Manager in assuming the management of the Company, including transferring to the
successor Manager all historical financial, tax, accounting and other data and
records in the possession of NSM, and giving such consents, assigning such
permits and executing such instruments as may be necessary to vest in the
successor Manager those rights that were necessary for NSM to perform its
obligations.

(c)        Dispute Resolution

Any dispute over the removal of NSM as the Manager pursuant to Section 6.2(a)
shall be resolved by arbitration in accordance with Section 10.3; provided that
(i) the arbitrators shall be instructed to render their decision within thirty
(30) days after the commencement of any such proceeding and (ii) the losing
Member shall pay the reasonable and documented out‑of‑pocket fees, costs and
expenses of the prevailing Member in connection with the proceeding.

Section 6.3.     Supermajority Approval Rights

All Significant Matters shall require the prior written approval of American II,
in its sole and absolute discretion for any reason or no reason; provided that
no such approval shall be required solely with respect to the purchase and sale
of Interests pursuant to and in accordance with the terms of the Interest
Purchase Agreement or pursuant to the Put Right; provided,  further, that
transfers of assets of the License Company (other than the membership interests
of any Subsidiaries that do not hold licenses) or of any of its Subsidiaries
solely for the purpose of generating the funds required to satisfy the
obligations of the License Company and its Subsidiaries that are then due and
payable under the Interest Purchase Agreement shall cease to require the
approval of American II under any clause of the definition of Significant Matter
at such time, subject to the provisions of the Senior Credit Facility and the
Intercreditor and Subordination Agreement.



 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

-35-

--------------------------------------------------------------------------------

 



Section 6.4.     Separateness Covenants

(a)        NSM shall cause the Company and each of its Subsidiaries to, and the
Company shall and shall cause each of its Subsidiaries to, (i) to the extent
that such entities have one or more deposit accounts, each maintain its own
deposit account or accounts, separate from the accounts of American II and its
Subsidiaries and joint ventures, with commercial banking institutions, and (ii)
not commingle their funds with those of American II or any of its Subsidiaries
or joint ventures;

(b)        NSM shall cause the Company and each of its Subsidiaries to, and the
Company shall and shall cause each of its Subsidiaries to, maintain separate
addresses from the addresses of American II and its Subsidiaries and joint
ventures, or to the extent the Company or any of its Subsidiaries may have
offices in the same location as American II or any of its Subsidiaries or joint
ventures, to maintain a fair and appropriate allocation of overhead costs among
them, with each such entity bearing its fair share of such expense;

(c)        NSM shall cause the Company and each of its Subsidiaries to issue,
and the Company and each of its Subsidiaries shall issue, quarterly and annual
consolidated financial statements from time to time as required by
Section 5.4(a);

(d)        NSM shall cause the Company and each of its Subsidiaries to, and the
Company shall and shall cause each of its Subsidiaries to, (i) each maintain its
separate status as a limited liability company and (ii) each conduct its affairs
in accordance with its certificate of formation and limited liability company
agreement and observe all necessary, appropriate and customary company
formalities, including, but not limited to, holding all regular and special
members' and managers' meetings appropriate to authorize company action, keeping
separate and accurate minutes of its meetings, passing all resolutions or
consents necessary to authorize actions taken or to be taken, and maintaining
accurate and separate books, records and accounts, including, but not limited
to, payroll and intercompany transaction accounts, to the extent applicable;

(e)        NSM shall not permit the Company or any of its Subsidiaries to, and
the Company shall not and shall not permit any of its Subsidiaries to, (i)
assume or guarantee any of the liabilities of, or pledge any of its assets as
security for the liabilities of, American II or any of its Subsidiaries or joint
ventures, or (ii) hold out the credit of American II or any of its Subsidiaries
or joint ventures as being able to satisfy the obligations of the Company or any
of its Subsidiaries (which shall be deemed not to refer to any disclosure by the
Company or any of its Subsidiaries of any capital contributions or loans that
American II or any of its Subsidiaries is required to make to the Company or any
of its Subsidiaries or of any other obligations that American II or any of its
Subsidiaries is required to perform for the benefit of the Company or any of its
Subsidiaries), except with respect to any guarantees or assumptions of
indebtedness or other liabilities that have been expressly agreed to by American
II or any of its Subsidiaries in writing;

(f)         NSM shall cause the Company and each of its Subsidiaries not to, and
the Company shall not and shall cause each of its Subsidiaries not to, authorize
the use of its name or trademarks or service marks by American II or any of its
Subsidiaries or joint ventures, except pursuant to a written license agreement;





 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

-36-

--------------------------------------------------------------------------------

 



(g)        NSM shall not permit the Company or any of its Subsidiaries to, and
the Company shall not and shall not permit any of its Subsidiaries to conduct
its own business with suppliers of goods and services, lenders or purchasers of
securities in the name of American II or any of its Subsidiaries or joint
ventures. NSM further acknowledges that it shall have no right to conduct any
business in the name of American II or on behalf of American II unless
specifically authorized herein; and

(h)        If NSM or the Company or any of its Subsidiaries obtains actual
knowledge that American II or any of its Subsidiaries or joint ventures has
represented or indicated to any supplier of goods and services to, lender to or
purchaser of securities of the Company or any of its Subsidiaries that the
credit of American II or any of its Subsidiaries or joint ventures is available
to satisfy the obligations of the Company or any of its Subsidiaries (which
shall be deemed not to refer to any disclosure by American II or any of its
Subsidiaries or joint ventures of any capital contributions or loans that
American II or any of its Subsidiaries is required to make to the Company or any
of its Subsidiaries or of any other obligations that American II or any of its
Subsidiaries is required to perform for the benefit of the Company or any of its
Subsidiaries), other than with respect to any guarantees or assumptions of
indebtedness or other liabilities that have been expressly agreed to by American
II or any of its Subsidiaries in writing, then NSM shall cause the Company and
each of its Subsidiaries to, and the Company shall and shall cause each of its
Subsidiaries to, provide written notice to any person to whom such
representation or indication was made to make clear that the credit of American
II and its Subsidiaries and joint ventures is not available to satisfy the
obligations of the Company or any of its Subsidiaries other than with respect to
any guarantees or assumptions of indebtedness or other liabilities that have
been expressly agreed to by American II or any of its Subsidiaries in writing.

Section 6.5.     Business Plans and Budgets

(a)        Five‑Year Business Plan

On September 12, 2014, the Manager adopted the initial five‑year high‑level
business plan (the “Five‑Year Business Plan”) of the Company and its
Subsidiaries.  The Manager shall update the Five-Year Business Plan to address
the next five-year period which update shall be distributed to American II not
later than thirty (30) days prior to the end of the fifth fiscal year covered by
the Five-Year Business Plan.  In addition, the Manager may, from time to time,
in the exercise of its reasonable discretion, modify the Five-Year Business Plan
to reflect any material changes affecting the Company and its Subsidiaries or
their Business, including changes in availability of capital (including under
the Senior Credit Facility).

(b)        Annual Business Plans and Budgets

The Manager shall prepare and adopt a detailed annual Business Plan and detailed
annual budget no later than ninety (90) days following the Initial Grant
Date.  Each such annual Business Plan shall set forth the business and
operational parameters and objectives for such year, including appropriate
explanations of the Manager's strategy.  Each such budget shall include, without
limitation, a detailed breakdown of the following, together with the details of
the material assumptions used, for the Company and its Subsidiaries: (i) monthly
revenue, operating expenses and interest expenses; (ii) quarterly capital
expenditures and cash flow; (iii) balance sheet and income statement; and (iv)
expected funding requirements and the methods of meeting such requirements.  In
addition, the Manager may, from time to time, in the exercise of its reasonable
discretion, modify the annual Business Plan and budget to reflect any
modification made to the Five-Year Business Plan in accordance with
Section 6.5(a).



 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

-37-

--------------------------------------------------------------------------------

 



(c)        No Other Business Plans or Budgets

No Business Plans or budgets shall be adopted except in accordance with the
provisions of this Section 6.5. All such Business Plans and budgets shall be
adopted or modified in accordance with the provisions of this Section 6.5 by the
Manager in its sole and unilateral judgment.  The Manager shall promptly deliver
to American II each annual Business Plan and budget which the Manager may
hereafter adopt (including any amendments thereto).

Section 6.6.     Management Fees

For so long as NSM continues to serve as the Manager, the Company shall cause
the License Company to pay a management fee to NSM, by wire transfer of
immediately available funds equal to $700,000 per year (the “Management Fee”),
payable in quarterly installments in arrears.  For the avoidance of doubt, the
Management Fee is meant solely as a payment to the Manager in lieu of a board of
managers fee which would typically be payable to a managing member of a board in
connection with its oversight and control of the Company, and is not meant to
cover the operating, overhead or employee compensation expenses of the Company
and its Subsidiaries, all of which will be payable directly by the Company and
its Subsidiaries (and not by the Manager itself).

ARTICLE 7

TRANSFER RESTRICTIONS

No Member may Transfer all or any part of its Interests, including interests in
any of its Subsidiaries that directly or indirectly own Interests, except in
compliance with the following provisions of this ARTICLE 7.

Section 7.1.     Restrictions

(a)        Transfers by Certain Members

The Members (other than American II) may Transfer Interests (i) at any time
after the Initial Grant Date, to one or more Permitted Transferees; (ii) during
the five  (5) years after the Initial Grant Date with the consent of American
II, which may be withheld in its sole and absolute discretion; (iii) to the
License Company pursuant to the Interest Purchase Agreement or to the Company
pursuant to ARTICLE 8 without the consent of American II but subject to
Section 7.1(d); and (iv) following the fifth anniversary of the Initial Grant
Date without the consent of American II, but in each case subject to Section 7.3
and the other provisions of this ARTICLE 7.  American II may not Transfer all or
a majority of its Interests unless the transferee thereof either (x) agrees to
assume in a written agreement reasonably acceptable to NSM (such consent not to
be unreasonably withheld, conditioned or delayed) American II’s obligations
under the Senior Credit Facility, the Intercreditor and Subordination Agreement
and all related agreements and agrees to be bound by the provisions thereof as
if an original party thereto or (y) agrees to provide at least the same level of
financing to the Company, the License Company and its Subsidiaries as available
to them under the Senior Credit Facility on terms and conditions which are
acceptable to NSM; provided that if the terms and conditions, individually and
in the aggregate, are, in the reasonable judgment of NSM, no less favorable to
NSM, the Company, the License Company and its Subsidiaries as those set forth in
the Senior Credit Facility, the Intercreditor and Subordination Agreement and
such related agreements (including the priority of Liens set forth therein),
then NSM shall not unreasonably withhold, condition or delay such
consent.  Notwithstanding the foregoing, at any time after the close of the
Auction, the Manager may admit as new, non-controlling members of the Manager,
one or more Persons to provide additional capital to the Manager, subject to
American II’s consent, which shall not be unreasonably withheld, conditioned or
delayed, and provided that such action does not result in NSM failing to qualify
as a “very small business” as required by Section 11.3(a)(iii).



 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

-38-

--------------------------------------------------------------------------------

 



(b)        No Transfer of Right to Manage

The right to manage the Company pursuant to this Agreement shall not be
transferable with the Interests of NSM without the prior written consent of
American II.  Accordingly, subject to Section 7.1(a), if NSM Transfers
twenty‑five percent (25%) or more of its Interests (other than a Transfer of one
hundred percent of NSM's Interests to a Permitted Transferee), then, subject to
FCC approval, the right to manage the Company shall be transferred to a
successor Manager, which shall (i) be, if then required in order for the License
Company and its Subsidiaries to retain the Auction Benefits, a Qualified Person;
(ii) not be a competitor or an Affiliate of a competitor of American II (as
determined by American II in its sole and absolute discretion) or its Affiliates
and (iii) be subject to the prior written approval of American II.

(c)        No Transfers to Competitors

So long as American II owns an Interest, the Members other than American II may
not Transfer any or all of their Interests to a competitor of American II or its
Affiliates, or an Affiliate of any such competitor, without American II's prior
written consent, which may be withheld in its sole and absolute discretion.

(d)        FCC Compliance

All Transfers of Interests are subject to and must comply with all applicable
FCC Rules.

Section 7.2.     Exceptions

(a)        Transfers by Members of NSM

The provisions of Section 7.1 (other than Section 7.1(d)) shall not apply to
(i) the Cash Equity Investors, except with respect to Transfers of their
interests in NSM, whether held directly by the Cash Equity Investors or through
one or more intermediaries (it being understood that this exception is intended
to restrict Transfers of interests in NSM effected by the Cash Equity Investors
themselves and their Subsidiaries, rather than Transfers effected by direct and
indirect owners of interests in the Cash Equity Investors) and (ii) Transfers
(except with respect to Transfers of their interests in NSM) or issuances of the
Equity Interests of any other member of NSM, unless such Transfer results in a
Change of Control of NSM or would impair the ability of the License Company or
any of its Subsidiaries to realize the Auction Benefits.

(b)        Transfers by American II Members

Notwithstanding anything herein to the contrary, but subject to the provisions
of Section 14.3, the restrictions set forth in Section 7.1 (other than
Section 7.1(d)) shall not apply to (i) Transfers of Interests in the Company
held by American II (or its Permitted Transferees) to any Affiliate of American
II or (ii) Transfers of direct or indirect interests in American II or its
Affiliates.  In addition, American II (or its Permitted Transferees) may
collaterally assign its Interests in the Company to any secured lender of
American II or its Affiliates, and American II (or its Permitted Transferees)
may Transfer its Interests in the Company held by American II (or its Permitted
Transferees) at any time in accordance with Section 14.3.





 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

-39-

--------------------------------------------------------------------------------

 



 

(c)        Pledges by Certain Members

The members of NSM may pledge their Equity Interests in NSM to secure loans,
provided that any such pledge and its terms (A) shall be subject to the prior
approval of American II (which shall not be unreasonably withheld or delayed),
but solely with respect to compliance of any such pledge and its terms with FCC
Rules, including with respect to the matters set forth in clause (B) below, and
(B) shall in no event permit the lender to take any action that would impair the
eligibility of the License Company or any of its Subsidiaries to hold any of the
licenses won in the Auction or that could result in the License Company or any
Subsidiary losing any Auction Benefits.

Section 7.3.    Assumption of Agreements

At any closing with respect to a sale to a third party, the proposed transferee
shall execute a counterpart to this Agreement and any Related Agreements to
which the Sellers or their Affiliates are party and shall be bound by the
provisions of and assume the obligations of the Sellers under all such
Agreements.  The Sellers and the proposed transferee shall execute such
documents as American II may reasonably request to evidence such
assumption.  Notwithstanding the foregoing, the Sellers shall not be relieved of
any of their obligations under this Agreement or any Related Agreement arising
prior to such sale, to the extent such obligations shall not be discharged by
the third party.

Section 7.4.     Substituted Members

Prior to any Transfer of Interests by a Member, the transferor shall deliver to
other Members a notice setting forth the identity of the transferee, and shall
provide such other information as the other Members may reasonably request in
connection with such Transfer.  A transferee of Interests Transferred in
accordance with this ARTICLE 7 shall be admitted as a Member upon execution of a
counterpart to this Agreement evidencing its agreement to be bound hereby.  Upon
the admission of any such transferee as a Member, the transferring Member or
Members shall be relieved of any obligation arising under this Agreement
subsequent to such Transfer with respect to the Interests being transferred
(provided that the transferee shall assume all such obligations), and if the
transferring Member no longer holds any Interests, the transferring Member shall
be relieved of its obligations arising under this Agreement to the extent
provided in Section 14.3.  Prior to any Transfer of an Interest or any portion
thereof (other than pursuant to the Interest Purchase Agreement or ARTICLE 8)
and as a condition thereof, and prior to any admission of an assignee as a
Member, the Member making such Transfer and the assignee shall furnish the
Manager, and a majority in Class B Percentages of the non‑transferring Members,
with such documents regarding the Transfer as the Manager or such majority of
the non-transferring Members may reasonably request (in form and substance
satisfactory to the Manager or such majority, as applicable), including a copy
of the Transfer instrument, a ratification by the assignee of this Agreement (if
the assignee is to be admitted as a Member), a legal opinion that the Transfer
will not cause the Company to be characterized for federal and applicable state
income tax purposes as other than a partnership, a legal opinion that the
Transfer complies with applicable federal and state securities laws and a legal
opinion that the Transfer will not violate the FCC Rules (including adversely
affecting the qualification of the License Company as a “very small business”
under the relevant FCC Rules if, and to the extent, such qualification is then
required for the License Company and its Subsidiaries to retain any Auction
Benefits) or this Agreement.  In connection with any Transfer (other than
pursuant to the Interest Purchase Agreement or ARTICLE 8), the Company shall, at
the request of the Member

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

-40-

--------------------------------------------------------------------------------

 



making such Transfer and at such Member's sole expense, use commercially
reasonable efforts to cause to be made any filing required by the FCC.

Section 7.5.     Invalid Transfers Void

Any purported Transfer of an Interest or any part thereof not in compliance with
the provisions of this ARTICLE 7 shall be void and of no force or effect and the
transferring Member shall be liable to the other Members and the Company for all
liabilities, obligations, damages, losses, costs and expenses (including
reasonable attorneys' fees and court costs) arising out of such non‑complying
Transfer.

Section 7.6.     Acceptance of Prior Acts

Any Permitted Transferee or other Person who becomes a Member of the Company,
accepts, ratifies and agrees to be bound by all actions duly taken pursuant to
the terms and provisions of this Agreement by the Company prior to the date it
became a Member and, without limiting the generality of the foregoing,
specifically ratifies and approves all agreements and other instruments as may
have been executed and delivered on behalf of the Company prior to such date and
which are in force and effect on such date.

ARTICLE 8

PUT RIGHT

Section 8.1.     Put

(a)       Put Windows

For (i) the ninety (90) day period beginning on the fifth anniversary of the
Initial Grant Date (the “First Put Window”) and (ii) the ninety (90) day period
beginning on the sixth anniversary of the Initial Grant Date (the “Second Put
Window”), or, in either case, the ten-day period following the announcement of a
Liquidation Event or a Deemed Liquidation Event if such announcement precedes
the expiration of the period set forth in clause (i) or (ii), as applicable,
above (including, for the avoidance of doubt, if such announcement precedes the
fifth or sixth anniversary of the Initial Grant Date), NSM shall have the right
(the “Put Right”) to require the Company to purchase all (but not less than all)
of the collective Interests held by the NSM Members in exchange for payment of
the Put Price in the manner specified in this Section 8.1.

(b)       Put Price

Should NSM exercise its Put Right pursuant to Section 8.1(a), then the
collective Interests held by the NSM Members shall be purchased by the Company
at a price (the “Put Price”) equal to (i) the sum of all cash contributions made
by the NSM Members to the equity capital of the Company pursuant to and in
accordance with this Agreement (the “NSM Capital”), plus (ii) an amount equal to
a *** per annum return on the contributions described in clause (i) above, from
and including the respective dates on which such contributions were made until
the date the Put Price is actually paid, calculated on the basis of the actual
number of days elapsed from the applicable contribution date to the date the Put
Price is actually paid, compounded annually, minus (iii) all distributions
(other than tax distributions made pursuant to Section 3.2(b)) previously made
or deemed made to the NSM Members by the Company (collectively, the “NSM
Return”).  Notwithstanding the foregoing, if the Put Right is not exercised
pursuant to Section 8.1(a) during the First Put Window, but is exercised during
the Second Put Window, then the NSM Return shall be calculated as per above,
except that (i) solely for the purposes of

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

-41-

--------------------------------------------------------------------------------

 



calculating that portion of the NSM Return generated during the period
commencing on the first day after the end of the First Put Window and until the
date of exercise of the Put Right, the *** per annum annual compounded return in
effect will be reduced for such calculation period to *** per annum, compounded
annually, and (ii) solely for the purposes of calculating that portion of the
NSM Return generated during the period commencing on the date on which the Put
Right is exercised and to the date the Put Price is actually paid, the *** per
annum annual compounded return in effect for such calculation period will be
reduced for such calculation period to the weighted average per annum return on
the NSM Capital as calculated as of the date the Put Right is exercised,
compounded annually.

(c)       Option to Require Appraisal

(i) If NSM does not exercise its Put Right prior to the expiration of the Second
Put Window, then, for a two (2) year period beginning on the seventh anniversary
of the Initial Grant Date, NSM shall have the right, but not the obligation, to
require a determination of the Fair Market Value of the Company as of the end of
the preceding month (“Appraisal Anniversary”). NSM shall exercise this right by
providing notice to American II, which notice shall state that it is notice of
exercise of NSM’s right pursuant to this Section 8.1(c)(i).

(ii) If NSM provides American II with the notice provided for in Section
8.1(c)(i), then the Members shall thereafter proceed to determine the purchase
price for the collective Interests held by the NSM Members (and any Permitted
Transferees of the NSM Members) as set forth herein.  Upon determination of the
Fair Market Value of the Company, American II shall have the right, but not the
obligation, to purchase all, but not less than all, of the collective Interests
held by the NSM Members (and any Permitted Transferees of the NSM
Members).  Such purchase price for such Interests shall be equal to the product
derived by (A) subtracting the value of the Liquidation Preference as of the
Appraisal Anniversary from the Fair Market Value of the Company as of the
Appraisal Anniversary, determined as set forth in this Section 8.1(c), and
(B) multiplying the result by the collective Class B Percentage of the NSM
Members (and any Permitted Transferees of the NSM Members), which product shall
in no event be less than zero.  American II shall pay the purchase price for the
Interests by bank check or wire transfer, against execution and delivery by each
NSM Member of an instrument of assignment in substantially the form attached
hereto as Exhibit A.

(iii) In the notice referred to in Section 8.1(c)(i), NSM shall set forth its
good faith estimate of the Fair Market Value. In the event that, no later than
sixty (60) days after the Appraisal Anniversary, American II provides notice to
NSM of its agreement to NSM's estimate of the Fair Market Value (the “American
II FMV Acceptance Notice”), such determination of the Fair Market Value shall be
final and binding on NSM and American II (the “Appraisal Option Parties”) as the
Fair Market Value for the purposes hereof.

(iv) In the event that (A) American II provides notice to NSM no later than
sixty (60) days after the Appraisal Anniversary of its rejection of NSM's
estimate of the Fair Market Value or (B) American II fails to provide any notice
to NSM within sixty (60) days after the Appraisal Anniversary with regard to
NSM's estimate of the Fair Market Value, the Appraisal Option Parties shall use
commercially reasonable efforts to appoint within seventy-five (75) days after
the Appraisal Anniversary a mutually acceptable appraiser (the “Joint
Appraiser”) for the purpose of determining the Fair Market Value. In the event
of such appointment, the Joint Appraiser shall determine the Fair Market Value
and submit a written report

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

-42-

--------------------------------------------------------------------------------

 



setting forth such Fair Market Value as determined by the Joint Appraiser, the
methodologies for valuation employed by the Joint Appraiser, all information
pertinent to the determination of such Fair Market Value with regard to each
such methodology and the relative weights afforded to each such methodology by
the Joint Appraiser (an “FMV Report”) to each of the Appraisal Option Parties no
later than one hundred twenty (120) days after the Appraisal Anniversary. All
costs and expenses of such appraisal shall be borne equally by the Appraisal
Option Parties. The Joint Appraiser's determination of the Fair Market Value
shall be final and binding on the Appraisal Option Parties as the Fair Market
Value for the purposes hereof.

(v) If the Appraisal Option Parties are unable to agree on a Joint Appraiser
within seventy-five (75) days after the Appraisal Anniversary, each of the
Appraisal Option Parties shall independently appoint, within ninety (90) days
after the Appraisal Anniversary, an appraiser (the “Independent Appraisers”) for
the purpose of determining such Fair Market Value. Each Independent Appraiser
shall determine the Fair Market Value and submit an FMV Report to each of the
Appraisal Option Parties no later than one hundred twenty (120) days after the
Appraisal Anniversary. All costs and expenses for each such appraisal shall be
borne by the party on behalf of which the appraisal is being performed. In the
event that the Independent Appraisers’ determinations of the Fair Market Value
are equal, such determination of the Fair Market Value shall be final and
binding on the Appraisal Option Parties as the Fair Market Value for the
purposes hereof. In the event that the Independent Appraisers’ determinations of
the Fair Market Value differ such that the greater exceeds the lesser by no more
than ten percent (10%) of the lesser, the average of the two determinations
shall be final and binding on the Appraisal Option Parties as the Fair Market
Value for the purposes hereof. In the event that either of the Independent
Appraisers fails to make a determination of the Fair Market Value and to submit
an FMV Report no later than one hundred twenty (120) days after the Appraisal
Anniversary, the determination of the Fair Market Value by the other of the
Independent Appraisers shall be final and binding on the Appraisal Option
Parties as the Fair Market Value for the purposes hereof.

(vi) In the event that the Independent Appraisers' determinations of the Fair
Market Value differ such that the greater exceeds the lesser by more than ten
percent (10%) of the lesser, then the Independent Appraisers shall jointly
appoint no later than one hundred thirty (130) days after the Appraisal
Anniversary an additional appraiser (the “Additional Appraiser”) for the purpose
of determining the Fair Market Value. The Additional Appraiser shall determine
the Fair Market Value and submit an FMV Report no later than one hundred sixty
(160) days after the Appraisal Anniversary. In the event that the Independent
Appraisers fail to jointly appoint the Additional Appraiser no later than one
hundred thirty (130) days after the Appraisal, either of the Appraisal Option
Parties may initiate an arbitration proceeding with JAMS in the District of
Columbia for the purpose of appointing a replacement for the Additional
Appraiser. The appointment of such replacement for the Additional Appraiser
(who, for the purposes of the remainder of this Section 8.1(c), shall also be
known as the “Additional Appraiser”) and the determination of the Fair Market
Value and the submission of an FMV Report to each of the Appraisal Option
Parties by such appraiser shall occur as promptly as reasonably practicable. All
costs and expenses for the appraisal performed by the Additional Appraiser shall
be borne equally by the Appraisal Option Parties. In the event that the
Additional Appraiser's determination of the Fair Market Value is no more than
ten percent (10%) greater than the higher and no more than ten percent (10%)
less than the lower of the Independent Appraisers’ determinations of the Fair
Market Value, the average of the three (3) determinations shall be final and
binding on the Appraisal Option Parties as the Fair Market Value for the
purposes hereof. In the event that the Additional Appraiser's determination of
the Fair Market Value is no more than ten percent (10%) greater than or no more
than ten percent (10%) less than one of the Independent Appraisers’

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

-43-

--------------------------------------------------------------------------------

 



determinations of the Fair Market Value and is more than ten percent (10%)
greater than or more than ten percent (10%) less than the other of the
Independent Appraisers’ determinations of the Fair Market Value (the
“Non-Conforming Appraisal”), the Non-Conforming Appraisal shall be discarded,
and the average of the remaining determinations shall be final and binding on
the Appraisal Option Parties as the Fair Market Value for the purposes hereof.
In the event that the Additional Appraiser’s determination of the Fair Market
Value is more than ten percent (10%) greater than the higher or more than ten
percent (10%) less than the lower of the Independent Appraisers’ determinations
of the Fair Market Value, the closer of the Independent Appraisers’
determinations of the Fair Market Value to the Additional Appraiser's
determination of the Fair Market Value shall be final and binding on the
Appraisal Option Parties as the Fair Market Value for the purposes hereof.

(vii) Any appraiser appointed hereunder shall be a member of a nationally
recognized business appraisal organization and shall have experience in valuing
wireless telecommunications enterprises. In determining the Fair Market Value,
any appraiser appointed hereunder shall determine the value of the Company as a
whole and shall not apply any valuation premiums or discounts to the value of
the Interests (such as for minority interest, control or lack of marketability).
At any time prior to final determination of the Fair Market Value as set forth
hereunder, each of the Appraisal Option Parties shall be entitled to submit to
any appraiser (and, if such right is exercised, shall also submit to the other
of the Appraisal Option Parties) any information related to the valuation of the
Company that such Appraisal Option Party considers relevant, and such
information shall be accorded the weight that such appraiser deems appropriate.
Each of the Appraisal Option Parties shall have an opportunity to comment on all
information provided to any appraiser by the other of the Appraisal Option
Parties.

(viii) The closing of any purchase of Interests pursuant to this Section 8.1(c)
shall take place on the twentieth (20th) day after (A) in the event of
determination of the Fair Market Value pursuant to Section 8.1(c)(iii), the
effective date of American II FMV Acceptance Notice or (B) in the event of
determination of the Fair Market Value pursuant to Section 8.1(c)(iv)-(vi), the
effective date of the submission of the FMV Report applicable to the final
determination of the Fair Market Value; provided,  however, that (x) if the
transaction is subject to any prior regulatory approval, then the closing shall
take place on the tenth (10th) day following the receipt of such regulatory
approval, (y) if the date of the closing falls on a weekend or on a federal
holiday, the closing shall take place on the next regular Business Day, and (z)
if NSM and American II agree to another time for the closing, the closing may
take place at such other time as mutually agreed.

Section 8.2.     Conditions to Closing

(a)       The Company's obligations to consummate the transactions contemplated
by the Put Right shall be subject to the satisfaction (or express waiver by the
Company) of each of the following conditions:

(i)         The parties shall have obtained all required consents, approvals,
notices and waivers from governmental or regulatory bodies, including without
limitation, any required FCC approval of the transactions contemplated by the
Put Right by an effective order, decision, or public notice of the FCC or a
duly-authorized bureau or division thereof (or, at the Company's and American
II’s election, within five (5) Business Days after such order, decision, or
public notice shall have become final and no longer subject to further
reconsideration, review or appeal);



 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

-44-

--------------------------------------------------------------------------------

 



(ii)       The waiting period under the Hart-Scott-Rodino Antitrust Improvements
Act of 1976, as amended, if applicable, shall have expired or been terminated;
and

(iii)      At the closing of the transactions contemplated by the Put Right, all
of the collective Interests held by the NSM Members shall be transferred to the
Company free and clear of all Liens, and the NSM Members shall have furnished to
the Company documentation reasonably satisfactory to American II providing for
the release of all then-existing Liens on such Interests.

(b)       NSM’s obligations to consummate the transactions contemplated by the
Put Right shall be subject to the satisfaction (or express waiver by NSM) of
each of the following conditions:

(i)         The parties shall have obtained all required consents, approvals,
notices and waivers from governmental or regulatory bodies, including without
limitation, FCC approval of the transactions contemplated by the Put Right by an
effective order, decision, or public notice of the FCC or a duly-authorized
bureau or division thereof; and

(ii)       The applicable waiting period under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended, shall have expired or been terminated.

(c)       Each of the parties hereto agrees to use all commercially reasonable
efforts to take, or cause to be taken, all actions, and to do, or cause to be
done, and to assist and cooperate with the other parties hereto in doing, all
the things reasonably necessary, proper or advisable, in the most expeditious
manner practicable, to satisfy the conditions set forth in this Section 8.2 and
to consummate and make effective the transactions contemplated by the Put Right
and this ARTICLE 8.

Section 8.3.     Closing

(a)       At the closing of the transactions contemplated by the Put Right, the
Company shall pay or cause to be paid the Put Price, by wire transfer of
immediately available funds to an account of NSM (which shall be designated by
NSM at least three (3) Business Days prior to the date of payment), against
execution and delivery by each NSM Member of an instrument of assignment in
substantially the form attached hereto as Exhibit A, on a date not later than
five (5) Business Days following the satisfaction (or express waiver by American
II) of each of the conditions set forth in Section 8.2(a) and the satisfaction
(or express waiver by NSM) of each of the conditions set forth in
Section 8.2(b), or at such other time and place as the parties may agree.  Upon
closing of the transactions contemplated by the Put Right, the Members other
than American II shall automatically cease to be (i) Members of the Company and
(ii) parties to this Agreement, in each case without any further action required
of the parties hereto; provided that no such transfer shall relieve any such NSM
Member from liability for any prior breach of this Agreement.

(b)       The Put Price shall not be subject to any set‑off or offset of
whatsoever nature.

Section 8.4.     Terminated Auction Purchase

If (a) the Auction is cancelled by the FCC, or the results of the Auction are
dismissed in full by the FCC, because of a failure to meet both of the FCC's
aggregate reserve prices applicable to the Auction; (b) the License Company
fails to timely submit all of the applications for all licenses for which it was
the Winning Bidder (i.e., long-form applications) as a result of any action or
inaction of American II or any of its Affiliates; (c) all of the

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

-45-

--------------------------------------------------------------------------------

 



License Company's applications for the licenses for which it was the Winning
Bidder (i.e., long-form applications) are dismissed by final action of the FCC;
(d) all licenses for which the License Company was the Winning Bidder and that
were granted to, and are still held by, the License Company or any of its
Subsidiaries are cancelled by the FCC; or (e) the License Company does not bid
in the Auction (including as a result of a termination pursuant to
Section 13.1(b)) or is not the Winning Bidder for any license, then, in each
instance, the License Company shall apply as promptly as practicable and
permitted under the FCC Rules to obtain a refund from the FCC of all of the
Auction funds previously paid by the License Company to the FCC for the Auction,
and, to the extent that any upfront payments, down payments or final payments
for such licenses are refunded by the FCC, (i) the License Company shall, on
behalf of the Company, first pay to the NSM Members an amount equal to (A) the
NSM Members' capital contributions plus (B) a *** per annum return on the
aggregate amount of capital contributions provided by the NSM Members from the
date of their capital contributions through the date that such return is paid to
the NSM Members (or, if earlier with respect to some or all of such equity
capital contributions, the date of the return of all or part of any such equity
capital contributions excluding any tax distributions made pursuant to
Section 3.2(b)), compounded annually, and taking into account all distributions
(including any returns of equity capital contributions but excluding any tax
distributions made pursuant to Section 3.2(b)) previously made to the NSM
Members by the Company plus (C) an amount equal to NSM’s reasonable, documented
out‑of‑pocket expenses (including without limitation legal fees and expenses)
incurred in connection with the transactions contemplated hereby and not
otherwise previously paid or reimbursed pursuant to Section 14.11 (in the event
the License Company does not have adequate capital to pay any portion of the
foregoing (A), (B) or (C), then American II shall pay to the NSM Members the
amount of such shortfall); (ii) the License Company shall then, to the extent
any funds remain after making the payments under the foregoing (i), repay
amounts due to American II under the Senior Credit Facility; and (iii) the
License Company shall then, to the extent any funds remain after making the
payments under the foregoing (i) and (ii), on behalf of the Company, return to
the Members (other than the NSM Members) their respective amounts of equity
capital previously provided by them to the Company; provided that if the License
Company's applications for all licenses for which it was the Winning Bidder
(i.e., long-form applications) are dismissed by the FCC or the authorizations
for which the License Company was the Winning Bidder and that were granted to,
and are still held by, the License Company or any of its Subsidiaries are
cancelled by the FCC as the result of a breach by NSM of its representations or
covenants in Section 11.3(a), then the NSM Members shall not be entitled to any
payment under clause (i)(B) of this Section 8.4.  For the avoidance of doubt, if
this Section 8.4 applies, then the rest of this ARTICLE 8 shall not apply.

ARTICLE 9

REGISTRATION RIGHT

Section 9.1.     Registration Right

At any time after the seventh  (7th) anniversary of the Initial Grant Date, the
NSM Members may elect to cause the Company (a) to convert to a corporation
(“Newco”) and (b) subject to the following provisions of this ARTICLE 9, to
register for sale in an underwritten public offering (the “Offering”) shares of
capital stock of Newco issued to such Members upon conversion, so long as the
anticipated gross proceeds to the NSM Members from the Offering are greater than
$1,000,000 in the aggregate.  If the NSM Members make such election, the Members
and the Company shall promptly take such steps as may be necessary or desirable
to effectuate the provisions of this ARTICLE 9.





 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

-46-

--------------------------------------------------------------------------------

 



 

Section 9.2.     Right to Purchase—Preliminary Range

The underwriters of the Offering (who shall be selected by the NSM Members and
shall be reasonably acceptable to American II) will, within thirty (30) days
after delivery of such election, in good faith establish a preliminary range for
the price to the public in the Offering.  American II may elect to purchase all,
but not less than all, of the Interests of the Company (i.e., prior to the
conversion into Newco) then held by the Members other than American II, at a
price equal to the midpoint of the preliminary range.  If American II fails to
make such election, the Offering will proceed.

Section 9.3.     Right to Purchase—IPO Price

If the final price per share at which shares of capital stock of Newco are to be
offered to the public (the “IPO Price”) is lower than the midpoint of the
preliminary range by three percent or more of the midpoint price, American II
may elect, within twenty‑four (24) hours after the determination of the IPO
Price (during which time the registration statement shall not become effective),
to purchase all, but not less than all, of the Interests of the Company (i.e.,
prior to the conversion into Newco) then held by the Members other than American
II at a price equal to the IPO Price.  If American II fails to make such
election, the Members other than American II shall (subject to Section 9.4) have
ninety (90) days to complete the Offering.

Section 9.4.     Right to Defer the Offering

If American II determines that a registration pursuant to this ARTICLE 9 would
interfere with any pending or contemplated material acquisition, disposition,
financing or other material transaction involving the Company or American II or
any of its Affiliates or would require the Company to disclose material
information that would otherwise not be disclosed at such time (and such
disclosure would be prejudicial to the Company or American II), the Company will
defer such registration at the request of American II; provided that the
aggregate of all such deferrals shall not exceed one hundred eighty (180) days
in any three hundred sixty‑day period.

Section 9.5.     Registration Expenses

Except as hereinafter provided, all expenses incident to the Company's
performance of or compliance with this ARTICLE 9 shall be borne by the
Company.  In addition, the Company shall pay or reimburse the Members
participating in the Offering (the “Participating Members”) for the reasonable
fees and expenses of one attorney to the Participating Members selected by NSM
incurred in connection with a registration pursuant to this ARTICLE 9.  Except
as provided in the immediately preceding sentence, each Participating Member
shall bear the costs and expenses of any underwriters' discounts and commissions
or other fees, brokerage fees or transfer taxes relating to the Interests in the
Company or shares of capital stock of Newco sold by such Member and the fees and
expenses of any other attorneys, accountants or other representatives retained
by such Member.





 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

-47-

--------------------------------------------------------------------------------

 



Section 9.6.     Registration Procedures

If Newco is required to effect the Offering, Newco shall, as promptly as
reasonably practicable:

(a)        prepare and file with the SEC a registration statement on an
appropriate form, and thereafter use its reasonable best efforts to cause such
registration statement to become effective and to remain effective and file with
the SEC such amendments and supplements to such registration statement and the
prospectus used in connection therewith as may be necessary to keep such
registration statement effective and to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement until the lesser of (i) such time as all of such
securities have been disposed of in accordance with the intended methods of
disposition by the Participating Members set forth in such registration
statement and (ii) ninety (90) days; provided that Newco shall, at least ten
(10) Business Days prior to filing a registration statement or prospectus or any
amendment or supplement thereto, furnish to each Participating Member and
American II copies of such registration statement or prospectus (or amendment or
supplement) as proposed to be filed (including, upon the request of any
Participating Member or American II, documents to be incorporated by reference
therein) which documents shall be subject to the reasonable review and comments
of such Participating Member (and its attorneys) and American II during such
ten‑Business Day period and Newco shall not file any registration statement, any
prospectus or any amendment or supplement thereto (or any such documents
incorporated by reference) containing any statements with respect to such
Participating Member to which such Participating Member shall reasonably object
in writing or any statements with respect to the Company, the License Company or
Newco to which American II shall reasonably object in writing;

(b)        furnish to American II and each Participating Member and to any
underwriter such number of conformed copies of such registration statement and
of each such amendment and supplement thereto (in each case including all
exhibits), the prospectus contained in such registration statement (including
each preliminary prospectus and any summary prospectus) and any other prospectus
filed under Rule 424 or Rule 430A under the Securities Act, in conformity with
the requirements of the Securities Act, documents incorporated by reference in
such registration statement, amendment, supplement or prospectus and such other
documents (in each case including all exhibits) as American II or a
Participating Member or underwriter may reasonably request;

(c)        after the filing of the registration statement, promptly notify
American II and each Participating Member of the effectiveness thereof and of
any stop order issued or threatened by the SEC and take all reasonable actions
required to prevent the entry of such stop order or to remove it if entered and
promptly notify American II and such Participating Member of such lifting or
withdrawal of such order;

(d)        use its reasonable best efforts to register or qualify all shares
held by the Participating Members and other securities covered by such
registration statement under such other securities or blue sky laws of such
jurisdictions as the Participating Members holding a majority of the shares to
be included in such registration or the underwriter shall reasonably request, to
keep such registration or qualification in effect for so long as such
registration statement remains in effect, and take any other action which may be
reasonably necessary or advisable to enable the Participating Members to
consummate the disposition in such jurisdictions of the securities owned by such
Participating Members, except that Newco shall not for any such purpose be
required to qualify generally to do business as a foreign corporation in any
jurisdiction wherein it would not but for the requirements of this
Section 9.6(d) be obligated to be so qualified, to subject itself to taxation in
any such jurisdiction or to consent to general service of process in any such
jurisdiction;



 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

-48-

--------------------------------------------------------------------------------

 



(e)        use its reasonable best efforts to cause all shares covered by such
registration statement to be registered with or approved by such other
governmental agencies or authorities as may be necessary to enable the
Participating Members to consummate the disposition of such shares;

(f)         furnish to each Participating Member and to each underwriter, if
any, a signed counterpart of (i) an opinion of counsel for Newco addressed to
such Participating Member and such underwriter on which opinion both such
Participating Member and such underwriter are entitled to rely and (ii) a
“comfort” letter signed by the independent public accountants who have certified
Newco's financial statements included in such registration statement, each in
customary form and covering such matters of the type customarily covered by
opinions or comfort letters, as the case may be, as the managing underwriter
therefor reasonably requests.  Newco shall use its commercially reasonable
efforts to have such comfort letters addressed to each Participating Member;

(g)        immediately notify American II and each Participating Member at any
time when a prospectus relating thereto is required to be delivered under the
Securities Act, upon discovery that, or upon the happening of any event as a
result of which, the prospectus included in such registration statement, as then
in effect, includes an untrue statement of a material fact or omits to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances under which they were
made, and as promptly as practicable under the circumstances prepare and furnish
to American II and each such Participating Member a reasonable number of copies
of any supplement to or amendment of such prospectus as may be necessary so
that, as thereafter delivered to the purchasers of such securities, such
prospectus shall not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances under which
they were made;

(h)        make available for inspection by any Participating Member, any
underwriter participating in any disposition pursuant to such registration
statement and any attorney, accountant or other professional retained by any
such Participating Member or underwriter (collectively, the “Inspectors”), all
financial and other records, pertinent corporate documents and properties of
Newco (collectively, the “Records”) as shall be reasonably necessary to enable
them to exercise their due diligence responsibility, and shall cause Newco's
officers, directors and employees to supply all information reasonably requested
by any Inspectors in connection with such registration statement.  Each such
Participating Member agrees that information obtained by it as a result of such
inspections shall be deemed confidential and shall not be disclosed or used by
it as the basis for any market transactions in the securities of Newco or its
Affiliates unless and until such information is made generally available to the
public.  Each such Participating Member further agrees that it shall, upon
learning that disclosure of such Records is sought in a court of competent
jurisdiction, give notice to Newco and allow Newco, at its expense, to undertake
appropriate action to prevent disclosure of the Records deemed confidential;

(i)         use its reasonable best efforts to list all shares covered by such
registration statement on any securities exchange or quotation system on which
any of Newco's shares are then listed or traded; and

(j)         otherwise use its reasonable best efforts to comply with all
applicable rules and regulations of the SEC, and make available to its security
holders, as soon as reasonably practicable, an earnings statement or such other
document that shall satisfy the provisions of Section 11(a) of the Securities
Act and Rule 158 thereunder.





 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

-49-

--------------------------------------------------------------------------------

 



Newco may require each Participating Member to promptly furnish to Newco, as a
condition precedent to including such Participating Member's shares in the
Offering, such written information regarding such Participating Member and the
distribution of such securities as Newco may from time to time reasonably
request in writing.

Each Participating Member agrees that upon receipt of any notice from Newco of
the happening of any event of the kind described in Section 9.6(g), such
Participating Member shall forthwith discontinue such Participating Member's
disposition of shares pursuant to the registration statement relating to such
shares until such Participating Member's receipt of the copies of the
supplemented or amended prospectus contemplated by Section 9.6(g) and, if so
directed by Newco, shall deliver to Newco (at Newco's expense) all copies, other
than permanent file copies, then in such Participating Member's possession, of
the prospectus and any amendments or supplements thereto relating to such shares
current at the time of receipt of such notice.  In the event Newco shall give
such notice, Newco shall extend the period during which the effectiveness of
such registration statement shall be maintained by the number of days during the
period from and including the date of the giving of notice pursuant to
Section 9.6(g) to the date when Newco shall make available to the Participating
Members a prospectus supplemented or amended to conform with the requirements of
Section 9.6(g).

ARTICLE 10

OTHER AGREEMENTS

Section 10.1.   Exclusivity

(a)        American II

American II’s and its Affiliates’ participation in the Auction shall not be
limited in any way by American II’s participation in the Auction through the
License Company.  Nothing herein shall be construed or interpreted to limit
American II or its Affiliates from participating or not participating in the
Auction without an investment in a Designated Entity.

(b)        NSM

None of Doyon, Limited, NSM or any Affiliates that any of the foregoing control
shall participate directly or indirectly in the Auction (including by providing
debt or equity financing or other assistance to a bidder) except as a Member of
the Company and through the License Company, or the ownership of up to one
percent (1%) of any public company.

Section 10.2.   Confidentiality

(a)        Non‑Disclosure

Each party hereto agrees that it shall, and shall cause each of its Affiliates,
and each of its and their respective partners, members, managers, shareholders,
directors, officers, employees and agents (collectively, “Agents”) to maintain
the confidentiality of all non‑public information disclosed to it by the other
party or the definitive agreements contemplated herein or through its interest
in the Company or the operation of its business or the use or ownership of its
assets, by limiting internal disclosure of any such information to those who
have an actual need to know such information in connection with the Auction or
the transactions contemplated hereby (which shall include disclosure to a
party's attorneys, accountants, potential lenders, lenders, potential investors,

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

-50-

--------------------------------------------------------------------------------

 



investors, financial advisors and consultants), and shall not, without the prior
written consent of the disclosing party, use such information other than in
connection with the transactions contemplated herein; provided,  however, that
the confidentiality obligations in this Section 10.2(a) do not apply to
information that (i) was or becomes available to the public through no action by
the receiving party or (ii) was or becomes available to such receiving party on
a non‑confidential basis.

(b)        Exceptions

Notwithstanding Section 10.2(a), any party hereto may disclose the existence and
terms of this Agreement and the transactions contemplated hereby (i) to federal
and state regulatory agencies in connection with applications for approval of
such transactions (or, in the case of any regulated Affiliate of a Member, in
connection with audits by the applicable regulatory authorities), including to
the FCC as part of any application to participate in the Auction and/or any
application for a license or licenses won in the Auction, it being understood
and agreed that the contents of such applications are generally available to the
public, (ii) to financial institutions in connection with financings of the
transactions contemplated hereby and (iii) if counsel for any party advises that
a press release or public disclosure is required by Applicable Law or the
applicable rules of any stock exchange, then the parties shall use their
commercially reasonable  efforts to cause a mutually acceptable press release to
be issued, and in all events the party required to make such disclosure shall be
free to do so; provided that in each case (other than clause (iii) above and to
the extent submitted to the FCC as part of the contents of an application to
participate in the Auction or a post-Auction application for licenses on which
the License Company is the Winning Bidder) commercially reasonable efforts are
used to seek confidential treatment from any such person to whom such
information is disclosed and the other parties hereto are notified
contemporaneously of such disclosure; provided,  further, that the parties
acknowledge that the Bidding Protocol constitutes valuable trade secrets of the
Company and is extremely sensitive and confidential, and shall not be disclosed
by the parties hereto unless disclosure is compelled by regulatory or other
legal process and then only upon adequate prior notice to the other party,
which party shall have an opportunity to seek an appropriate protective order,
and such disclosure shall be made only to the extent necessary to comply with
the requirements of the regulatory or legal process under which it is so
compelled.

Section 10.3.   Arbitration

(a)        Arbitration

Except as set forth in Section 5.5(c) and in Section 8.1(c)(vi), any controversy
or claim arising out of or relating to this Agreement, or the breach thereof,
shall be settled by arbitration administered by the American Arbitration
Association in accordance with its Commercial Arbitration Rules, and judgment on
the award rendered by the arbitrators may be entered in any court having
jurisdiction thereof.  Within fifteen (15) days after the commencement of
arbitration, each party shall select one person to act as arbitrator and the two
selected shall select a third arbitrator within ten (10) days of their
appointment.  If the arbitrators selected by the parties are unable or fail to
agree upon the third arbitrator, the third arbitrator shall be selected by the
American Arbitration Association.  The place of arbitration shall be Chicago,
Illinois or such other place as the parties may agree.  The arbitrators shall be
knowledgeable in the wireless broadband industry and public auctions of FCC
licenses.  Notwithstanding the foregoing, if the arbitration is consolidated
with a then pending arbitration proceeding pursuant to Section 10.3(d), then the
arbitrators and the place of arbitration for such then pending proceeding shall
be the arbitrators and place of arbitration hereunder.



 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

-51-

--------------------------------------------------------------------------------

 



(b)        Interim Relief

Either party may apply to the arbitrators seeking injunctive relief until the
arbitration award is rendered or the controversy is otherwise resolved.  Either
party also may, without waiving any remedy under this agreement, seek from any
court having jurisdiction any interim or provisional relief that is necessary to
protect the rights or property of that party, pending the establishment of the
arbitral tribunal (or pending the arbitral tribunal's determination of the
merits of the controversy).

(c)        Award

The award shall be made within ninety (90) days of the filing of the notice of
intention to arbitrate, and the arbitrators shall agree to comply with this
schedule before accepting appointment.  However, this time limit may be extended
by agreement of the parties and the arbitrators if necessary.

(d)        Consent to Consolidation of Arbitrations

Each party hereto irrevocably consents to consolidating before the same
arbitrators any arbitration proceeding under this Agreement with any other
arbitration proceedings involving any party hereto that may be then pending or
that are brought under the Senior Credit Facility or any other Related
Agreement.

(e)       Venue

Each party hereto irrevocably and unconditionally consents to the exclusive
jurisdiction of the courts of the State of Delaware and of the United States
District Courts located in the State of Delaware for entering of any judgment on
the award rendered by the arbitrators; provided that if such courts do not have
jurisdiction to enforce such judgment, then the parties may enter such judgment
in any other court having jurisdiction thereof.

ARTICLE 11

REPRESENTATIONS AND COVENANTS

Section 11.1.   Representations of the Members

Each of the Members represents and warrants to the Company and to each other
Member as follows:

(a)        It is a corporation or limited liability company, as the case may be,
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, and has the requisite power and authority to
own, lease and operate its properties and to carry on its business as now being
conducted and as proposed to be conducted.

(b)        It has the requisite power and authority to execute, deliver and
perform this Agreement and the Related Agreements to which it is a party and
each other instrument, document, certificate and agreement required or
contemplated to be executed, delivered and performed by it hereunder.

(c)        This Agreement and the Related Agreements to which it is a party have
each been duly executed and delivered by it and constitute its valid and binding
obligations, enforceable against it in accordance with their respective terms,
except as such enforceability may be limited by bankruptcy, insolvency,
moratorium or other similar laws affecting or relating to enforcement of
creditors' rights generally and by general principles of equity.



 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

-52-

--------------------------------------------------------------------------------

 



(d)        Neither its execution, delivery and performance of this Agreement,
nor its consummation of the transactions contemplated hereunder or under the
Related Agreements to which it is a party, shall (i) conflict with, or result in
a breach or violation of, any provision of its constituent documents;
(ii) constitute, with or without the giving of notice or passage of time or
both, a material breach, violation or default, create a material Lien, or give
rise to any right of termination, modification, cancellation, prepayment or
acceleration, under (A) any Applicable Law or license except as may be provided
under the FCC Rules or (B) any material note, bond, mortgage, indenture, lease,
agreement or other instrument, in each case which is applicable to or binding
upon it or any of its assets or (iii) require any consent which has not already
been obtained except as may be required under the FCC Rules.

(e)       Other than as has been disclosed to the Company and such other Members
it has no knowledge of any (i) action, claim, proceeding, investigation or
controversy pending or, to its knowledge, threatened against it or any of its
properties or assets or (ii) judgment, order, award or consent decree
outstanding against or affecting it, in either event that could have a material
adverse effect on its ability to consummate the transactions contemplated under
this Agreement or to fulfill its obligations hereunder.

(f)         It shall have on each date it is required to make a capital
contribution under this Agreement cash available to it in an amount sufficient
to fully fund such capital contribution.

Section 11.2.   Covenants of the Members

Each Member shall (a) timely furnish, and shall cause its Affiliates to timely
furnish, such information as may be required to be provided under FCC Rules in,
or in connection with, the License Company's short‑form application to
participate in the Auction and post‑Auction long‑form application and associated
filings; (b) subject to Section 10.1, not participate, and shall cause
Affiliates that it controls to refrain from participating, directly or
indirectly, in the Auction or in connection with any other actual or potential
bidder in the Auction, to the extent such action would disqualify, restrict or
limit the License Company from participating fully in the Auction or otherwise
would violate any applicable FCC Rule and (c) shall take measures to comply with
the FCC’s anti-collusion rule at Section 1.2105 of the FCC Rules and the FCC’s
anonymous bidding procedures applicable to the Auction.

Section 11.3.   Representations and Covenants of NSM

(a)        NSM hereby represents and covenants that:

(i)         it shall cause the License Company to take all actions necessary and
proper under FCC Rules for the License Company to timely file the post‑Auction
long‑form application and any other filings required to be filed under FCC Rules
in connection therewith or with the License Company's short‑form application to
participate in the Auction; provided that the parties acknowledge and agree that
NSM’s ability to comply with this Section 11.3(a)(i) depends upon American II's
compliance with its obligations under this Agreement, the Senior Credit Facility
and the other Related Agreements, including Section 2.2 and Section 11.2 of this
Agreement and the funding obligations under the Senior Credit Facility, and, if
American II breaches its obligations (including under Section 2.2 or
Section 11.2 or its funding obligations under the Senior Credit Facility) and
such breach results in NSM’s failure to comply with this Section 11.3(a)(i),
then NSM shall not be in breach of this Section 11.3(a)(i);



 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

-53-

--------------------------------------------------------------------------------

 



(ii)       other than as set forth on Schedule 11.3(a)(ii), neither it, its
Affiliates, its controlling interests, nor Affiliates of its controlling
interests (A) is now, or has ever been, in default on any FCC license and (B) is
now, or has ever been, delinquent on any non‑tax debt owed to any federal
agency; and

(iii)      on the Initial Application Date and for so long thereafter as NSM is
the Manager and to the extent as may be required under FCC Rules in order for
the License Company and its Subsidiaries to retain the Auction Benefits, NSM
shall qualify as, and will not knowingly take any action without American II’s
consent to cause it to lose the status of, a Qualified Person, as if NSM itself
was the applicant (or licensee).

(b)        NSM shall not permit the amendment, modification or waiver of any
provision of its certificate of formation or limited liability company agreement
(as amended and restated on October 3, 2014 and as further amended on October
10, 2014 and on February 12, 2015), nor shall NSM enter into any agreement,
arrangement or understanding with any Person that could reasonably be expected
to result in a material breach or default of any representation or covenant of
NSM contained in this Agreement.

Section 11.4.   Failure to Qualify as a Qualified Person

If NSM fails to qualify and remain qualified as a Qualified Person as required
under Section 11.3(a)(iii), whether or not as a result of a change in applicable
FCC rules, then the parties shall promptly take reasonable steps to enable NSM
to so qualify; provided that the relative economic and other rights and benefits
expected to be derived by the parties hereunder are preserved.  Should such
failure to so qualify have resulted from a Significant Violation, the NSM
Members shall be obligated to pay to American II *** (as liquidated damages and
not as a penalty).

ARTICLE 12

EXCULPATION AND INDEMNIFICATION

Section 12.1.   No Personal Liability

(a)        Except as otherwise provided by the Act, the debts, obligations and
liabilities of the Company, whether arising in contract, tort or otherwise,
shall be solely the debts, obligations and liabilities of the Company, and no
Indemnified Person (as defined in Section 12.1(b)) shall be obligated personally
for any such debt, obligation or liability of the Company solely by reason of
being an Indemnified Person.

(b)        No Member or its Affiliates, or any of their respective shareholders,
directors, officers, employees, agents, members, managers or partners (each, an
“Indemnified Person”) shall be liable, responsible or accountable in damages or
otherwise to the Company or to any other Indemnified Person for any act or
omission performed or omitted by an Indemnified Person in connection with the
transactions contemplated hereby, whether for mistake of judgment or negligence
or other action or inaction, unless such action or omission constitutes willful
misconduct, gross negligence or bad faith.  Each Indemnified Person may consult
with counsel, accountants and other experts in respect of the affairs of the
Company and such Indemnified Person shall be fully protected and justified in
any action or inaction which is taken in good faith in accordance with the
advice or opinion of such counsel, accountants or other experts, provided that
they shall have been selected with reasonable care.





 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

-54-

--------------------------------------------------------------------------------

 



 

Section 12.2.   Indemnification by Company

To the maximum extent permitted by Applicable Law, the Company shall protect,
indemnify, defend and hold harmless each Indemnified Person for any acts or
omissions performed or omitted by an Indemnified Person (in its capacity as
such) unless such action or omission constituted willful misconduct, gross
negligence or bad faith.  The indemnification authorized under this Section 12.2
shall include payment on demand (with appropriate evidence of the amounts
claimed) of reasonable attorneys' fees and other expenses incurred in connection
with, or in settlement of, any legal proceedings between the Indemnified Person
and a third party and the removal of any Liens affecting any property of the
Indemnified Person.  Such indemnification rights shall be in addition to any and
all rights, remedies and recourse to which any Indemnified Person shall be
entitled, whether or not pursuant to the provisions of this Agreement, at law or
in equity.  The indemnities provided for in this Section 12.2 shall be
recoverable only from the assets of the Company, and there shall be no recourse
to any Member or other Person for the payment of such indemnities.

Section 12.3.   Notice and Defense of Claims

(a)        Notice of Claim.  If any action, claim or proceeding (each, a
“Claim”) shall be brought or asserted against any Indemnified Person in respect
of which indemnity may be sought from the Company under Section 12.2, the
Indemnified Person shall give prompt written notice of such Claim to the
Company, which may assume the defense thereof, including the employment of
counsel reasonably satisfactory to the Indemnified Person and the payment of all
of such counsel's fees and expenses; provided that any delay or failure to so
notify the Company shall relieve the Company of its obligations hereunder only
to the extent, if at all, that it is prejudiced by reason of such delay or
failure.  Any such notice shall refer to Section 12.2 and describe in reasonable
detail the facts and circumstances of the Claim being asserted.

(b)        Defense by the Company.  If the Company undertakes the defense of the
Claim, the Company shall keep the Indemnified Person advised as to all material
developments in connection with any Claim, including by promptly furnishing the
Indemnified Person with copies of all material documents filed or served in
connection therewith.  The Indemnified Person shall have the right to employ one
separate firm per jurisdiction with respect to any of the foregoing Claims and
to participate in the defense thereof, but the fees and expenses of such firm
shall be at the expense of the Indemnified Person unless both the Indemnified
Person and the Company are named as parties and representation by the same
counsel is inappropriate due to actual differing interests between them;
provided that under no circumstances shall the Company be liable for the fees
and expenses of more than one law firm per jurisdiction in any of the foregoing
Claims for the Indemnified Persons, taken collectively and not separately.  The
Company may, without the Indemnified Person's consent, settle or compromise any
Claim or consent to the entry of any judgment if such settlement, compromise or
judgment involves only the payment of money damages by the Company (which
payment is made or adequately provided for at the time of such settlement,
compromise or judgment) or provides for the unconditional release by the
claimant or plaintiff of the Indemnified Person and its Affiliates from all
liability in respect of such Claim and does not impose injunctive relief against
any of them.  The Indemnified Person shall provide reasonable assistance to the
Company in the defense of the Claim.  As between the Company, on the one hand,
and the Indemnified Persons, on the other hand, any matter that is not agreed to
unanimously by the Indemnified Persons shall be determined by the Indemnified
Person that is a party to this Agreement.



 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

-55-

--------------------------------------------------------------------------------

 



(c)        Defense by the Indemnified Person.  If the Company, within twenty
(20) Business Days after receiving written notice of any such Claim, fails to
assume the defense thereof, the Indemnified Person shall have the right, subject
to the right of the Company at any time thereafter to assume such defense
pursuant to the provisions of this ARTICLE 12, to undertake the defense,
compromise or settlement of such Claim for the account of the Company.

(d)        Advancement of Expenses.  Unless the indemnifying party shall have
assumed the defense of any Claim pursuant to Section 12.3(b), the Company shall
advance to the Indemnified Person any of its reasonable attorneys' fees and
other costs and expenses incurred in connection with the defense of any such
Claim.  Each Indemnified Person shall agree in writing prior to any such
advancement, that if it receives any such advance, such Indemnified Person shall
reimburse the Company for such fees, costs, and expenses to the extent that it
shall be determined that it was not entitled to indemnification under this
ARTICLE 12.

(e)        Contribution.  Notwithstanding any of the foregoing to the contrary,
the provisions of this ARTICLE 12 shall not be construed so as to provide for
the indemnification of any Indemnified Person for any liability to the extent
(but only to the extent) that such indemnification would be in violation of
Applicable Law or to the extent such liability may not be waived, modified or
limited under Applicable Law, but shall be construed so as to effectuate the
provisions of this ARTICLE 12 to the fullest extent permitted by Applicable Law;
provided that, if and to the extent that the Company's indemnification
obligation under this ARTICLE 12 is unenforceable for any reason, then the
Company hereby agrees to make the maximum contribution permissible under
Applicable Law to the payment and satisfaction of the losses of the Indemnified
Person, except to the extent such losses are found in a final, non‑appealable
judgment by a court of competent jurisdiction to have resulted from the
Indemnified Person's gross negligence or willful misconduct or bad faith.

ARTICLE 13

DISSOLUTION AND TERMINATION

Section 13.1.   No Withdrawal

(a)        Except as expressly provided in this Agreement or as otherwise
provided by Applicable Law, (i) no Member shall have the right, and each Member
hereby agrees not, to dissolve, terminate or liquidate the Company, or to resign
or withdraw as a Member and (ii) NSM shall have no right, and NSM hereby agrees
not to, resign or withdraw as the Manager.

(b)        If (i) there is any generally applicable change in FCC Rules that is
effective prior to the date on which the first round of bidding in the Auction
commences and that has the effect of eliminating or substantially reducing the
Auction Benefits to be derived by the License Company in the Auction or (ii) the
first round of bidding in the Auction has not commenced on or before March 31,
2015, then either Member may at any time prior to the date that is two (2)
Business Days prior to the date on which the first round of bidding in the
Auction commences, give written notice to the other Member that American II
shall withdraw as a Member.  Upon the delivery of such notice, (A) this
Agreement and all Related Agreements shall terminate, (B) any amounts
outstanding under the Senior Credit Facility shall be repaid in full,
(C) American II's Interests shall be redeemed for an aggregate amount equal to
the sum of (1) $850 and (2) the capital contributed to the Company by American
II on or prior to such date pursuant to Section 2.2(b), without any action
required by American II and American II shall cease to be a Member upon such
redemption; provided that such termination and redemption shall not cause a
dissolution of the Company, (D) NSM, the Company, and the License Company shall
be free (subject to

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

-56-

--------------------------------------------------------------------------------

 



the provisions of Section 10.2 and such other provisions that survive the
termination of this Agreement) to participate in the Auction without further
obligation to American II, it being understood that the rights under Section 4
of the Bidding Protocol shall continue in force and effect in accordance with
its terms and (E) American II and its Affiliates shall be free (subject to the
provisions of Section 10.2 and such other provisions that survive the
termination of this Agreement) to participate in the Auction without further
obligation to NSM, the Company or the License Company, it being understood that
the rights under Section 4 of the Bidding Protocol shall continue in force and
effect in accordance with its terms; provided,  further, that if the License
Company has made the upfront payment to the FCC, and if the License Company
applies as promptly as practicable and permitted under the FCC Rules to obtain a
refund from the FCC of all of the Auction funds previously paid by the License
Company to the FCC for the Auction, then the amounts due to American II under
(C) above shall not be due until the License Company receives such refund;
provided,  further, that such payments to American II and the other provisions
set forth in this subsection shall be subject to Section 8.4 (if there is any
conflict between this subsection and Section 8.4,  Section 8.4 shall control).

Section 13.2.   Dissolution

The Company shall be dissolved upon the written determination of the Manager to
dissolve the Company, if approved by American II if required pursuant to
Section 6.3, but only on the effective date of dissolution specified by the
Manager in such determination.

Section 13.3.   Procedures Upon Dissolution

(a)        General.  If the Company dissolves, it shall commence winding up
pursuant to the appropriate provisions of the Act and the procedures set forth
in this Section 13.3.  Notwithstanding the dissolution of the Company, until the
winding up of the Company's affairs is completed, the business of the Company
and the affairs of the Members, as such, shall continue to be governed by this
Agreement.

(b)        Control of Winding Up.  The winding up of the Company shall be
conducted under the direction of the Manager or such other Person as may be
designated by a court of competent jurisdiction (herein sometimes referred to as
the “Liquidator”); provided that any Member whose breach of this Agreement shall
have caused the dissolution of the Company (and the representatives appointed by
such Member) shall not participate in the control of the winding up of the
Company; and provided,  further, that if the dissolution is caused by entry of a
decree of judicial dissolution, the winding up shall be carried out in
accordance with such decree.

(c)        Manner of Winding Up.  The Company shall engage in no further
business following dissolution other than that necessary for the orderly winding
up of business and distribution of assets.  The Company's maintenance of offices
shall not be deemed a continuation of business for purposes of this
Section 13.3.  Upon dissolution of the Company, the Liquidator shall, subject to
Section 13.3(a), first attempt to distribute assets in kind if it can obtain the
consent of each of the Members and, to the extent necessary, the creditors of
the Company.  If such consent is not obtained, the Liquidator shall sell the
Company or all the Company's property in such manner and on such terms as it
deems fit, consistent with its fiduciary responsibility and having due regard to
the activity and condition of the relevant market and general financial and
economic conditions.  Each Member shall share Profits, Losses and other items
after the dissolution of the Company and during the period of winding up in the
same manner as described in ARTICLE 4.



 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

-57-

--------------------------------------------------------------------------------

 



(d)        Application of Assets.  Upon dissolution of the Company, the
Company's assets (which shall, after the sale or sales referenced in
Section 13.3(c), consist of the proceeds thereof) shall be applied as follows:

(i)         Put Right.  To NSM, to the extent the Put Right has been exercised
pursuant to the terms of this Agreement and has not yet been satisfied. In order
to provide NSM with sufficient time to exercise its Put Right in accordance with
Section 8.1, under no circumstances shall the Company be dissolved within the
ten-day period following the announcement of a Liquidation Event or a Deemed
Liquidation Event.

(ii)       Creditors.  To creditors for borrowed money and interest accrued
thereon, including Members who are creditors, to the extent otherwise permitted
by Applicable Law, in satisfaction of liabilities of the Company (whether by
payment or the reasonable provision for the payment thereof). Any reserves set
up by the Liquidator may be paid over by the Liquidator to an escrow agent or
trustee, to be held in escrow or trust for the purpose of paying any such
contingent or unforeseen liabilities or obligations, and, at the expiration of
such period as the Liquidator may deem advisable, such reserves shall be
distributed to the Members or their assigns in the manner set forth in this
Section 13.3(d).

(iii)      Class A Members.  To the Class A Members, first in respect of any
unpaid distributions on the Class A Preferred Interests as of the Liquidation
Event or Deemed Liquidation Event and second, in accordance with the Liquidation
Preference of the Class A Preferred Interests.

(iv)       Class B Members.  To the extent there are remaining funds available
for distribution, to the Class B Members, in proportion to the positive balances
in their respective Capital Accounts, as determined after taking into account
all Capital Account adjustments for the taxable year during which the
Liquidation Event or Deemed Liquidation Event occurs (other than those made
pursuant to this Section 13.3(d)(iv)).

(v)        Incorporation.  In the event the Company is incorporated in
connection with an IPO or otherwise, each Member shall receive shares in the
resulting corporation based on the amount it would receive in liquidation of the
Company pursuant to Section 13.3(d)(iii) and Section 13.3(d)(iv).

(e)        Deemed Liquidation Event.  The Company shall not voluntarily effect a
Deemed Liquidation Event unless the agreement or plan of merger or consolidation
or other agreement for such transaction provides that the consideration payable
to the Members shall be allocated among the Members in accordance with
Section 13.3(d), and as if the consideration payable to the Members were all
assets of the Company available for distribution to the Members.

(f)         Amount Deemed Paid or Distributed.  The amount of consideration paid
by the Company upon a Liquidation Event or Deemed Liquidation Event shall be
deemed to be the amount of the cash or the value of the property, rights or
securities paid or distributed to the Members by the Company or the acquiring
person, firm or other entity, with the value of such property, rights or
securities determined in good faith by the Manager.





 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

-58-

--------------------------------------------------------------------------------

 



Section 13.4.   Deficit Capital Accounts

If the Company is “liquidated” within the meaning of Treasury Regulations
Section 1.704‑1(b)(2)(ii)(g), distributions shall be made pursuant to this
ARTICLE 13 to the Members who have positive Capital Accounts in compliance with
Treasury Regulations Section 1.704‑1(b)(2)(ii)(b)(2).  No Member shall have an
obligation to restore a negative Capital Account.

Section 13.5.   Termination

Upon completion of the winding up of the Company and the distribution of all
Company assets, the Company's affairs shall terminate and the Members shall
cause to be executed and filed any and all documents required by the Act to
effect the termination of the Company.

ARTICLE 14

MISCELLANEOUS

Section 14.1.   Entire Agreement

This Agreement and the Related Agreements, together with any schedules and
exhibits hereto and thereto, constitute the entire agreement and understanding
of the Members and any of their affiliated entities with respect to the subject
matter hereof and supersedes all prior and all contemporaneous oral or written
negotiations, proposals, offers, agreements, commitments and understandings
relating to such subject matters.  Notwithstanding the foregoing, that certain
Appeal Contingency Agreement dated as of October 1, 2015 by and among the
parties hereto shall continue to apply, provided, however, that (i) any
references therein to the “Credit Agreement” shall instead be references to the
Senior Credit Facility effective as of the Effective Date, (ii) any references
therein to the LLC Agreement shall instead be references to this Agreement; and
(iii) any references therein to the Interest Purchase Agreement shall instead be
references to the Second Amended and Restated Interest Purchase Agreement
effective as of June 7, 2018.

Section 14.2.   Amendment; Waiver

Neither this Agreement nor any provision hereof may be amended, modified, or
waived except in a writing signed by NSM and American II.  No failure or delay
of any Member in exercising any power or right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce any such right
or power, preclude any other further exercise thereof or the exercise of any
other right or power.  No waiver by any Member of any departure by any other
Member from any provision of this Agreement shall be effective unless the same
shall be in a writing signed by the Member against which enforcement of such
waiver or consent is sought, and then such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which it was
given.  No notice or similar communication by any Member to another shall
entitle such other Member to any other or further notice or similar
communication in similar or other circumstances, except as specifically provided
herein.





 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

-59-

--------------------------------------------------------------------------------

 



Section 14.3.   Successors and Assigns

This Agreement may not be assigned without the prior written consent of all the
parties hereto, which consent may be withheld in its sole and absolute
discretion, and any assignment without such prior written consent shall be null
and void and without force or effect; provided that, subject to ARTICLE 7,
American II may assign its Interests and this Agreement in whole or in part
(provided that American II shall not be relieved of its obligations under this
Agreement, except as otherwise expressly set forth below) to (a) any Affiliate
of American II and (b) secured lenders of American II or its Affiliates (as a
collateral assignment).  Any such assignment shall be subject to compliance with
the requirements of all applicable FCC Rules.  This Agreement shall be binding
upon and shall inure to the benefit of the Members hereto and their respective
heirs or successors in interest.

Section 14.4.   No Third-Party Beneficiaries

This Agreement is entered into solely for the benefit of the Members, and no
Person, other than the Members, their respective successors and permitted
assigns, their Affiliates to the extent expressly provided herein, and (to the
extent provided in ARTICLE 12) the Persons entitled to indemnification pursuant
to ARTICLE 12, may exercise any right or enforce any obligation hereunder, and
nothing herein expressed or implied will create or be construed to create any
other third‑party beneficiary rights hereunder.

Section 14.5.   Disposition of Interests

Upon the sale or other disposition by a Person of all its Interests in the
Company, following which such Person and Affiliate thereof is no longer a Member
of the Company, this Agreement shall terminate as to such Member and its
Affiliates, except as provided in Section 14.3 or Section 14.6.

Section 14.6.   Survival of Rights and Duties

Termination of this Agreement for any reason, and any Member ceasing to be a
Member or a party to this Agreement for any reason, shall not relieve any Member
of any liability which at the time of termination or cessation has already
accrued to such Member or which thereafter may accrue in respect of any act or
omission prior to such termination or cessation, nor shall any such termination
or cessation affect in any way the Related Agreements or the survival of any
right, duty or obligation of any Member which is expressly stated elsewhere in
this Agreement to survive termination or cessation hereof.  The provisions of
ARTICLE 8,  Section 10.2,  Section 10.3,  Section 11.4,  ARTICLE 12,  ARTICLE 13
and ARTICLE 14 shall survive any termination of this Agreement and any Member
ceasing to be a Member or a party to this Agreement for any reason.

Section 14.7.   Governing Law

This Agreement shall be construed in accordance with and governed by the
internal laws of the State of Delaware applicable to agreements made and to be
performed wholly within such jurisdiction, without regard to principles of
conflicts of law provisions of that or of any other state, all rights and
remedies being governed by said laws.





 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

-60-

--------------------------------------------------------------------------------

 



Section 14.8.   Specific Performance

The Members acknowledge that money damages may not be an adequate remedy for
violations of this Agreement and that any Member may, in its sole discretion, in
an arbitration or a court of competent jurisdiction, to the extent permitted
hereunder, apply for specific performance or injunctive or other relief as such
arbitration or court may deem just and proper in order to enforce this Agreement
or to prevent violation hereof.  Each Member hereby irrevocably waives any
defense based on the adequacy of a remedy at law and any other defense which
might be asserted to bar the remedy of specific performance in any action which
may be brought by a Member, as the case may be.

Section 14.9.   Remedies Cumulative

All rights, powers and remedies provided under this Agreement or otherwise
available in respect hereof at law or in equity, unless otherwise specifically
provided herein, shall not be mutually exclusive and shall be cumulative and not
alternative, and the exercise or beginning of the exercise of any one or more
right, power or remedy thereof by a Member shall not preclude the simultaneous
or later exercise of any other such right, power or remedy by such Member
hereunder or under Applicable Law or the principles of equity.

Section 14.10. Further Assurances

Each Member shall execute and deliver any such further documents and shall take
such further actions as any other Member may at any time or times reasonably
request, at the expense of the requesting Member, consistent with the provisions
hereof in order to carry out and effect the intent and purposes of this
Agreement.

Section 14.11. Expenses

Unless otherwise specifically agreed to in writing and except as set forth in
this Section 14.11, the parties will bear their own costs and expenses
(including all legal, accounting and investment expenses) incurred prior to the
execution and delivery of the Original Agreement.  Notwithstanding the
foregoing, whether or not the Company acquires any licenses, (a) upon the filing
with the FCC of the short-form application to participate in the Auction,
American II shall pay or reimburse NSM for all of NSM’s reasonable out‑of‑pocket
expenses (including legal fees and expenses) incurred in connection with the
transactions contemplated hereby (including any such expenses incurred prior to
the date of the Original Agreement) and NSM’s proposed participation in the
Auction incurred up to such date, up to a maximum aggregate reimbursement of
$175,000 and (b) after such payment or reimbursement, American II shall
reimburse NSM, from time to time within thirty (30) days of American II's
receipt of a reasonably detailed invoice from NSM, for all of NSM’s reasonable,
documented out‑of‑pocket expenses (including legal fees and expenses) incurred
in connection with the transactions contemplated hereby and NSM’s proposed
participation in the Auction incurred from and after the date on which such
short-form application is filed with the FCC.  In addition, the Company shall
(or shall cause the License Company to) pay directly, or shall (or shall cause
the License Company to) reimburse the Members for, the costs and expenses the
Members incur (or have incurred) for the benefit of the Company or the License
Company in connection with the License Company's participation in the Auction
(e.g., the cost of bidding facilities and related computer hardware and
software); provided that the other Members receive documentation of such
expenses in a form reasonably acceptable to such Members, and provided that NSM
shall be solely responsible for the investment banking fees and expenses paid or
payable to RBC Capital Markets, if any, pursuant to any arrangement entered into
by NSM with RBC Capital Markets (it being understood that NSM has not entered
into any such arrangement.



 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

-61-

--------------------------------------------------------------------------------

 



Section 14.12. Notices

All notices or requests that are required or permitted to be given pursuant to
this Agreement shall be given in writing and shall be sent by facsimile
transmission, or by first-class certified mail, postage prepaid, or by overnight
courier service, charges prepaid, to the party to be notified, addressed to such
party at the address(es) set forth below, or sent by facsimile to the fax
number(s) set forth below, or such other address(es) or fax number(s) as such
party may have substituted by written notice (given in accordance with this
Section 14.12) to the other party.  The sending of such notice with confirmation
of receipt of the complete transmission (in the case of facsimile transmission)
or receipt of such notice (in the case of delivery by first-class certified mail
or by overnight courier service) shall constitute the giving thereof.

 

 

If to be given to NSM or the Company:

If to be given to American II:

c/o Doyon, Limited

American AWS-3 Wireless II L.L.C.

Attn:  Allen M. Todd, General Counsel

 

If by overnight courier service:

Attn: EVP, Corporate Development

 

If by overnight courier service:

Doyon, Limited

1 Doyon Place, Suite 300

Fairbanks, AK  99701-2941

 

If by first-class certified mail:

Doyon, Limited

1 Doyon Place, Suite 300

Fairbanks, AK  99701-2941

 

9601 South Meridian Blvd.

Englewood, Colorado 80112

 

If by first-class certified mail:

P.O. Box 6655

Englewood, Colorado 80155

 

If by facsimile:

Fax #: (907) 459-2075

If by facsimile:

Fax #: (303) 723-2020

 

 

cc:  Lowenstein Sandler LLP
1251 Avenue of the Americas
New York, NY 10020
Attention: Michael A. Brosse
Fax:     (973) 422‑6841

   

cc: Office of the General Counsel

American AWS-3 Wireless II L.L.C.

 

If by overnight courier service:

Same address as noted above for American II overnight courier delivery

 

If by first-class certified mail:

Same address as noted above for American II first- class certified mail delivery

 

If by facsimile:

Fax #: (303) 723-2050



 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

-62-

--------------------------------------------------------------------------------

 



Section 14.13. Severability

Subject to Section 14.14, each provision of this Agreement shall be construed as
separable and divisible from every other provision and the enforceability of any
one provision shall not limit the enforceability, in whole or in part, of any
other provision.  In the event that a court or administrative body of competent
jurisdiction holds any provision of this Agreement to be invalid, illegal, void
or less than fully enforceable as to time, scope or otherwise, the parties agree
that such provision shall be construed by limiting and reducing it so that such
provision is valid, legal, and fully enforceable while preserving to the
greatest extent permissible the original intent of the parties; the remaining
terms and conditions of this Agreement shall not be affected by such alteration,
and shall remain in full force and effect.

Section 14.14. Reformation

(a)        If the FCC should (i) change any FCC Rule in a manner that would
adversely affect the enforceability of this Agreement; (ii) directly or
indirectly reject or take action to challenge the enforceability of this
Agreement or (iii) take any other steps whatsoever, on its own initiative or by
petition from another Person, to challenge or deny the transactions contemplated
hereby, or the eligibility of the License Company to hold any of the licenses
won in the Auction or the ability of the License Company to realize the Auction
Benefits (each, an “Adverse FCC Action”), then the Members shall promptly
consult with each other and negotiate in good faith to reform and amend this
Agreement so as to eliminate or amend to make unobjectionable any portion that
is the subject of any Adverse FCC Action (each, an “Adverse FCC Action
Reformation”).  Furthermore, subject to consent in writing by American II, in
the event of an Adverse FCC Action, the Members other than American II (the
“Non-American II Members”) shall use their best efforts with respect to all
aspects of the Adverse FCC Action to agree upon an Adverse FCC Action
Reformation with American II; provided,  however, that in the event that an
element of any such Adverse FCC Action materially adversely impacts the material
economic benefits of the Non-American II Members (each, an “Economic Element”),
then the Non-American II Members may use commercially reasonable efforts solely
with respect to the Economic Element of the Adverse FCC Action to agree upon an
Adverse FCC Action Reformation with American II.  None of the Members hereto
shall take any action that is reasonably likely to contribute to such Adverse
FCC Action.

(b)        If the FCC should determine that a portion of this Agreement, after
having been reformed pursuant to paragraph (a) above, continues to violate FCC
Rules, then such provisions shall be null and void and the remainder of this
Agreement shall continue in full force and effect, provided that the relative
economic and other rights and benefits expected to be derived by the parties
hereunder are preserved.

Section 14.15. Relationship of Parties

Each Member shall perform services hereunder as an independent contractor and
nothing herein shall be construed as creating any other relationship between the
Members, except as expressly set forth herein.  Except as specifically provided
in this Agreement, nothing in this Agreement will constitute a Member as a legal
representative or agent of the other Member, nor will a Member have the right or
authority to assume, create or incur any liability or any obligation of any
kind, express or implied, against or in the name of or on behalf of the other
Member or hold itself out as agent for the other Member, unless otherwise
expressly permitted by such other Member.





 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

-63-

--------------------------------------------------------------------------------

 



Section 14.16. No Right to Partition

No Member shall have the right to bring an action for partition against the
Company.  Each of the Members hereby irrevocably waives any and all rights which
it may have to maintain an action to partition Company property or to compel any
sale or transfer thereof.

Section 14.17. Construction

(a)       The singular includes the plural and the plural includes the singular.

(b)       A reference to Applicable Law includes any amendment or modification
to such Applicable Law, and all regulations, rulings and other Applicable Law
promulgated under such Applicable Law.

(c)       A reference to a Person includes its permitted successors and
permitted assigns.

(d)      Accounting terms have the meanings assigned to them by GAAP, as applied
by the accounting entity to which they refer.

(e)       The words “include,” “includes” and “including” are not limiting.

(f)        Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.

(g)       A reference in a document to an Article, Section, Exhibit, Schedule,
Annex or Appendix is to the Article, Section, Exhibit, Schedule, Annex or
Appendix of such document unless otherwise indicated.  Exhibits, Schedules,
Annexes or Appendices to any document shall be deemed incorporated by reference
in such document.  In the event of any conflict between the provisions of this
Agreement (exclusive of the Exhibits, Schedules, Annexes and Appendices thereto)
and any Exhibit, Schedule, Annex or Appendix thereto, the provisions of this
Agreement shall control.

(h)       References to any document, instrument or agreement (i) shall include
all exhibits, schedules and other attachments thereto; (ii) shall include all
documents, instruments or agreements issued or executed in replacement thereof
and (iii) shall mean such document, instrument or agreement, or replacement or
predecessor thereto, as amended, amended and restated, supplemented or otherwise
modified from time to time and in effect at any given time.

(i)         The words “hereof,” “herein” and “hereunder” and words of similar
import when used in any document shall refer to such document as a whole and not
to any particular provision of such document.

(j)        References to “days” shall mean calendar days, unless the term
“Business Days” shall be used.  References to a time of day shall mean such time
in New York, New York, unless otherwise specified.

(k)       The word “will” shall be construed to have the same meaning and effect
as the word “shall.”

(l)        Each of the parties hereto acknowledges that it has reviewed this
Agreement and that the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement or any amendments hereto.



 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

-64-

--------------------------------------------------------------------------------

 



(m)       All section and descriptive headings and the recitals herein are
inserted for convenience of reference only and are not intended to be part of or
to affect the meaning or interpretation of this Agreement, and no construction
or reference shall be derived therefrom.

Section 14.18. Counterparts

This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one instrument.

[END OF PAGE]

 [SIGNATURE PAGE FOLLOWS]

 



 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

-65-

--------------------------------------------------------------------------------

 



 

SIGNATURE PAGE TO THIRD AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
OF NORTHSTAR SPECTRUM, LLC

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

MEMBERS:

 

 

 

AMERICAN AWS-3 WIRELESS II L.L.C.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

NORTHSTAR MANAGER, LLC

 

 

 

By:

Doyon, Limited, its Manager

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

COMPANY:

 

 

 

NORTHSTAR SPECTRUM, LLC

 

 

 

By:

Northstar Manager, LLC, its Manager

 

By:

Doyon, Limited, its Manager

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 





 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

--------------------------------------------------------------------------------

 



 

SCHEDULE 11.3(a)(ii)

1.   As documented in Letter from Mark F. Dever, Drinker Biddle & Reath, LLP,
Counsel for Northstar Wireless, LLC, to Jean L. Kiddoo, Deputy Bureau Chief,
Office of the Bureau Chief, Wireless Telecommunications Bureau, Federal
Communications Commission, FCC ULS File No. 0006670613 (filed Oct. 1, 2015);
Letter to Mark F. Dever, Counsel for Northstar Wireless, LLC, from Roger C.
Sherman, Chief, Wireless Telecommunications Bureau, Federal Communications
Commission, 30 FCC Rcd 10700 (WTB rel. Oct. 1, 2015).

 





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

--------------------------------------------------------------------------------

 



 

EXHIBIT A

 

INSTRUMENT OF ASSIGNMENT

INSTRUMENT OF ASSIGNMENT, dated as of ___________, 20__, by and between
NORTHSTAR SPECTRUM, LLC, a Delaware limited liability company (“Assignee”), and
NORTHSTAR MANAGER, LLC, a Delaware limited liability company (“Assignor”).

This Instrument of Assignment is being executed and delivered pursuant to
Section 8.3 of the Third Amended and Restated Limited Liability Company
Agreement of Assignee, dated as of June 7, 2018, by and between American AWS-3
Wireless II L.L.C. and Assignor (as such Agreement may have been or may be
hereafter amended, modified, supplemented or amended and restated from time to
time in accordance with its terms, the “LLC Agreement”).

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth in the LLC Agreement, including the payment of the Put
Price as of the date hereof, and other valuable consideration to Assignor, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows (capitalized terms used herein without definition herein having the
meanings ascribed to them in the LLC Agreement):

1.         Assignment.  Assignor does hereby assign, convey, transfer and
deliver (such assignment, conveyance, transfer and delivery being referred to
herein as “Delivery”) to Assignee, its successors and assigns all of its right,
title and interest in and to, free and clear of Liens (other than restrictions
imposed pursuant to the LLC Agreement or under any applicable securities laws
and other than Liens under or pursuant to the Senior Credit Facility and the
other Loan Documents (as defined therein)), its entire Interest in the Company.

2.         Representations and Warranties.  Assignor hereby represents and
warrants to Assignee that, subject to the FCC Rules, Assignor (a) is the sole
beneficial and record owner of the Interests being delivered by it hereby and
has good and marketable title thereto, free and clear of all Liens (other than
restrictions imposed pursuant to the LLC Agreement or under any applicable
securities laws and other than Liens under or pursuant to the Senior Credit
Facility and the other Loan Documents (as defined therein)) and (b) has full
power and authority to deliver such Interests without conflict with the terms of
any Applicable Law, order or material agreement or instrument binding upon it or
its assets.

3.         Further Assurances.  Each of the parties agrees that at any time and
from time to time upon the request of another party hereto, it shall execute and
deliver such further documents and shall take such further actions as such other
party may at any time or times reasonably request, at the expense of such
requesting party, consistent with the provisions hereof in order to carry out
and effect the intent and purposes of this Instrument of Assignment, and to vest
in Assignee, and put Assignee in possession of, all the Interests and any
portion thereof to be delivered hereunder.

4.         Successors.  This Instrument of Assignment is executed by, and shall
be binding upon, Assignee and Assignor, and their respective successors and
assigns.





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

--------------------------------------------------------------------------------

 



 

5.         Counterparts.  This Instrument of Assignment may be executed in two
or more counterparts, each of which shall be deemed to be an original, but all
of which together shall constitute one instrument.

6.         Governing Law.  This Instrument of Assignment shall be construed in
accordance with and governed by the internal laws of the State of Delaware
applicable to agreements made and to be performed wholly within such
jurisdiction, without regard to principles of conflicts of law provisions of
that or of any other state, all rights and remedies being governed by said laws.

 

IN WITNESS WHEREOF, the undersigned have caused this Instrument of Assignment to
be executed as of the day and year first above written.

 

 

NORTHSTAR MANAGER, LLC

 

 

 

By:

Doyon, Limited, its Manager

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

NORTHSTAR SPECTRUM, LLC

 

 

 

By:

Northstar Manager, LLC, its Manager

 

By:

Doyon, Limited, its Manager

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

--------------------------------------------------------------------------------